Exhibit 10.5

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Execution Version



 

 



Amended and Restated CREDIT AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this “Agreement”),
dated as of July 20, 2018 (the “Closing Date”) by and among MIDCAP FINANCIAL
TRUST, a Delaware statutory trust (“MidCap”), as administrative agent, the
Lenders listed on the Credit Facility Schedule attached hereto and otherwise
party hereto from time to time (each a “Lender”, and collectively the
“Lenders”), BIOCRYST PHARMACEUTICALS, INC., a Delaware corporation (“BioCryst”),
MDCP, LLC, a Delaware limited liability company (“Peramivir SPE”), and the other
entities shown as signatories hereto as a Borrower (collectively in the
singular, “Borrower”), provides the terms on which Lenders agree to lend to
Borrower and Borrower shall repay the Lenders.

 

RECITALS

 

WHEREAS, Borrower, Agent and certain Lenders are parties to that certain Credit
and Security Agreement (as amended, supplemented or otherwise modified prior to
the date hereof, the “Original Credit Agreement”), dated as of September 23,
2016 (the “Original Closing Date”), pursuant to which certain Lenders made a
term loan to Borrowers in the original principal amount of Twenty-Three Million
Dollars ($23,000,000) (“Credit Facility #1”), of which Eighteen Million Nine
Hundred Seventy-Five Thousand Dollars ($18,975,000) was outstanding immediately
prior to the Closing Date;

 

WHEREAS, in connection with the continued working capital and other needs of
Borrower, Borrower has requested, among other things, that Agent and Lenders (a)
provide for an additional term loan in an original principal amount of Thirty
Million Dollars ($30,000,000) (“Credit Facility #2”), the proceeds of which is
to be used to repay Credit Facility #1 in full on the Closing Date and (b) amend
certain other provisions of the Original Credit Agreement; and

 

WHEREAS, Agent and Lenders have agreed to the requests of Borrower and the other
Credit Parties on the terms and conditions set forth herein and in the other
Financing Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as follows:

 

1.ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein. All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2.CREDIT FACILITIES AND TERMS

 

2.1                Promise to Pay. Borrower hereby unconditionally promises to
pay to each Lender, in accordance with each Lender’s respective Pro Rata Share
of each Credit Facility, the outstanding principal amount of all Credit
Extensions made by the Lenders under such Credit Facility and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                Credit Facilities. Subject to the terms and conditions
hereof, each Lender, severally, but not jointly, agrees to make available to
Borrower Credit Extensions in respect of each Credit Facility set forth opposite
such Lender’s name on the Credit Facility Schedule, in each case not to exceed
such Lender’s commitment as identified on the Credit Facility Schedule (such
commitment of each Lender, as it may be amended to reflect assignments made in
accordance with this Agreement or terminated or reduced in accordance with this
Agreement, its “Applicable Commitment”, and the aggregate of all such
commitments of all Lenders, the “Applicable Commitments”). Without limiting the
foregoing, the Applicable Commitment of each Lender in respect of Credit
Facility #1 shall be deemed to be $0 immediately following the Closing Date and
the payment in full of the Obligations due and owing to such Lender in respect
of Credit Facility #1.

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

2.3                Credit Facilities.

 

(a)                 Nature of Credit Facility; Credit Extension Requests. Credit
Extensions in respect of a Credit Facility may be requested by Borrower during
the Draw Period for such Credit Facility. For any Credit Extension requested
under a Credit Facility (other than Credit Extensions on the Original Closing
Date and the Closing Date), Agent must receive the completed Credit Extension
Form by 12:00 noon (New York time) *** prior to the date the Credit Extension is
to be funded. To the extent any Credit Facility proceeds are repaid for any
reason, whether voluntarily or involuntarily (including repayments from
insurance or condemnation proceeds), Agent and the Lenders shall have no
obligation to re-advance such sums to Borrower.

 

(b)                 Principal Payments. Principal payable on account of a Credit
Facility shall be payable by Borrower to Agent, for the account of the
applicable Lenders in accordance with their respective Pro Rata Shares,
immediately upon the earliest of (i) the date(s) set forth in the Amortization
Schedule for such Credit Facility (or, if no such Amortization Schedule is
attached, then upon Agent’s demand for payment), or (ii) the Maturity Date.
Except as this Agreement may specifically provide otherwise, all prepayments of
Credit Extensions under the Credit Facilities shall be applied by Agent to the
applicable Credit Facility in inverse order of maturity. Subject to the
foregoing sentence, the monthly payments required under the Amortization
Schedule shall continue in the same amount (for so long as the applicable Credit
Facility shall remain outstanding) notwithstanding any partial prepayment,
whether mandatory or optional, of the applicable Credit Facility.

 

(c)                 Mandatory Prepayment. If a Credit Facility is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the
Credit Facility and all other Obligations, plus accrued and unpaid interest
thereon, (ii) any fees payable under the Fee Letters by reason of such
prepayment, (iii) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (iv) all other sums
that shall have become due and payable, including Protective Advances.
Additionally, at the election of Agent, Borrower shall prepay the Credit
Facilities (to be allocated pro rata among the outstanding Credit Extensions
under all Credit Facilities) in the following amounts: (A) on the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of *** in respect of assets upon which Agent maintained a
Lien, an amount equal to *** of such proceeds (net of out-of-pocket expenses
and, in the case of personal property, repayment of any permitted purchase money
debt encumbering the personal property that suffered such casualty), or such
lesser portion of such proceeds as Agent shall elect to apply to the
Obligations; and (B) upon receipt by any Credit Party of the proceeds of any
asset disposition of personal property not made in the Ordinary Course of
Business (other than transfers permitted by Section 7.1) an amount equal to ***
of the net cash proceeds of such asset disposition (net of out-of-pocket
expenses and repayment of any permitted purchase money debt encumbering such
asset), or such lesser portion as Agent shall elect to apply to the Obligations.
Notwithstanding the foregoing, (a) so long as no Default or Event of Default has
occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to *** (other than with respect to losses of
property comprised of Inventory and Clinical Trial Materials, as to which no
dollar limit shall apply) in the aggregate with respect to any property loss in
any one (1) year, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (x) shall be of
greater, equal, or like value as the replaced or repaired Collateral and (y)
shall be deemed Collateral in which Agent and the Lenders have been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of a Default or Event of Default, all proceeds payable under such
casualty policy shall, at the option of Agent, be payable to Agent, for the
ratable benefit of the Lenders, on account of the Obligations.

 



2

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(d)                 Permitted Prepayment. Except as provided below, Borrower
shall have no right to prepay the Credit Extensions made in respect of a Credit
Facility. After the Closed Period, if any, for the applicable Credit Facility as
specified in the Credit Facility Schedule therefor, Borrower shall have the
option to prepay such Credit Facility advanced by the Lenders under this
Agreement in whole or in part, provided that (i) each such prepayment (other
than a prepayment in whole) shall be in an amount equal to $1,000,000 or a
higher integral multiple of $1,000,000, (ii) Borrower provides written notice to
Agent and each Lender of its election to make such prepayment and the amount of
such prepayment on the date that is *** prior to such prepayment and (ii)
Borrower pays to Agent, for payment to each applicable Lender in accordance with
its respective Pro Rata Share, on the date of such prepayment, an amount equal
to the sum of (A) the principal amount being so prepaid, plus accrued interest
thereon, (B) any fees payable under the Fee Letters by reason of such
prepayment, (C) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (D) all Protective
Advances. To the extent requested by Borrower, Agent shall provide, within ***
of Borrower’s request therefor, payoff documentation, which shall be in form and
substance satisfactory to Agent and Lenders, with respect to any proposed
prepayment in whole of the Credit Extensions. Any notice of prepayments given by
Borrowers shall be irrevocable unless all Lenders otherwise agree in writing.

 

2.4                Reserved.

 

2.5                Reserved.

 

2.6                Interest and Payments; Administration.

 

(a)                 Interest; Computation of Interest. Each Credit Extension
shall bear interest on the outstanding principal amount thereof from the date
when made until paid in full at a rate per annum equal to the Applicable
Interest Rate. Each Lender may, upon the failure of Borrower to pay any fees or
interest as required herein, capitalize such interest and fees and begin to
accrue interest thereon until paid in full, which such interest shall be at a
rate per annum equal to the Applicable Interest Rate unless and until the
Default Rate shall otherwise apply. All other Obligations shall bear interest on
the outstanding amount thereof from the date they first become payable by
Borrower under the Financing Documents until paid in full at a rate per annum
equal to the Applicable Interest Rate unless and until the Default Rate shall
otherwise apply. Interest on the Credit Extensions and all fees payable under
the Financing Documents shall be computed on the basis of a three hundred sixty
(360)-day year and the actual number of days elapsed in the period during which
such interest accrues. In computing interest on any Credit Extension or other
advance, the date of the making of such Credit Extension or advance shall be
included and the date of payment shall be excluded; provided, however, that, if
any Credit Extension or advance is repaid on the same day on which it is made,
such day shall be included in computing interest on such Credit Extension or
advance. As of each Applicable Interest Rate Determination Date, Agent shall
determine (which determination shall, absent manifest error in calculation, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Credit Extensions. Borrower hereby agrees that all accrued and
unpaid interest due and owing to the Lenders (as defined in the Original Credit
Agreement) as of the Closing Date shall be paid in cash by Borrower to Agent,
for the benefit of such Lenders, on the first (1st) day of the first calendar
month following the Closing Date.

 

(b)                 Default Rate. Upon the election of Agent following the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is *** above the rate that is otherwise
applicable thereto (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this subsection is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Agent or the Lenders.

 

(c)                 Payments Generally. Except as otherwise provided in this
Agreement, including pursuant to Section 2.6(c), or as otherwise directed by
Agent, all payments in respect of the Obligations shall be made to Agent for the
account of the applicable Lenders in accordance with their Pro Rata Share.
Payments of principal and interest in respect of each Credit Facility shall be
made to each applicable Lender identified on the applicable Credit Facility
Schedule. All Obligations are payable upon demand of Agent in the absence of any
other due date specified herein. All fees payable under the Financing Documents
shall be deemed non-refundable as of the date paid. Any payment required to be
made to Agent or a Lender (and any servicer or trustee on behalf of a
securitization vehicle designated by either) under this Agreement may be made by
debit or automated clearing house payment initiated by Agent or such Lender (or
any servicer designated or trustee on behalf of a securitization vehicle on
behalf of either) from any of Borrower’s deposit accounts, including the
Designated Funding Account, and Borrower hereby authorizes Agent and each Lender
(or any servicer or trustee on behalf of a securitization vehicle designated on
behalf of either) to debit any such accounts for any amounts Borrower owes
hereunder when due. Without limiting the foregoing, Borrower shall tender to
Agent and the Lenders any authorization forms as Agent or any Lender may require
to implement such debit or automated clearing house payment. These debits or
automated clearing house payments shall not constitute a set-off. Payments of
principal and/or interest received after 12:00 noon New York time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower under any Financing Document
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds. The balance of the
Obligations, as recorded in Agent’s books and records at any time, shall be
conclusive and binding evidence of the amounts due and owing to Agent and the
Lenders by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect Borrower’s duty to pay all amounts owing hereunder or under any Financing
Document. Agent shall endeavor to provide Borrower with a monthly statement
regarding the Credit Extensions (but neither Agent nor any Lender shall have any
liability if Agent shall fail to provide any such statement). Unless Borrower
notifies Agent of any objection to any such statement (specifically describing
the basis for such objection) within *** after the date of receipt thereof, it
shall be deemed final, binding and conclusive upon Borrower in all respects as
to all matters reflected therein.

 



3

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(d)                 Interest Payments; Maturity Date. Commencing on the first
(1st) Payment Date following the funding of a Credit Extension, and continuing
on the Payment Date of each successive month thereafter through and including
the Maturity Date, Borrower shall make monthly payments of interest, in arrears,
calculated as set forth in this Section 2.6. All unpaid principal and accrued
interest is due and payable in full on the Maturity Date or any earlier date
specified herein. If the Obligations are not paid in full on or before the
Maturity Date, all interest thereafter accruing shall be payable immediately
upon accrual.

 

(e)                 Fees. Borrower shall pay, as and when due and payable under
the terms of the Fee Letters, to Agent and each Lender, as applicable, for their
own accounts and not for the benefit of any other Lenders, the fees set forth in
the Fee Letters.

 

(f)                  Protective Advances. Borrower shall pay to Agent for the
account of the Lenders all Protective Advances (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement and the
other Financing Documents) when due under any Financing Document (and in the
absence of any other due date specified herein, such Protective Advances shall
be due upon demand).

 

(g)                 Maximum Lawful Rate. In no event shall the interest charged
hereunder with respect to the Obligations exceed the maximum amount permitted
under the Laws of the State of Maryland. Notwithstanding anything to the
contrary in any Financing Document, if at any time the rate of interest payable
hereunder (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable Law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that, if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, Borrower shall, to the extent permitted by Law, continue to pay interest
at the Maximum Lawful Rate until such time as the total interest received is
equal to the total interest which would have been received had the Stated Rate
been (but for the operation of this provision) the interest rate payable.
Thereafter, the interest rate payable shall be the Stated Rate unless and until
the Stated Rate again would exceed the Maximum Lawful Rate, in which event this
provision shall again apply. In no event shall the total interest received by
any Lender exceed the amount which it could lawfully have received, had the
interest been calculated for the full term hereof at the Maximum Lawful Rate.
If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and, if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 



4

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(h)                 Taxes; Additional Costs.

 

(i)                   Any and all payments by or on account of any obligation of
Borrower hereunder shall be made without deduction or withholding for any Taxes,
except as required by applicable law. For purposes of this Section 2.6(h), the
term “applicable law” shall include FATCA. If any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then Withholding Agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.6(h))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(ii)                 Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.

 

(iii)                Borrower shall indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.6(h)) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by a Lender (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(iv)               Each Lender shall severally indemnify Agent, within ten (10)
days after demand therefor, for (A) any Indemnified Taxes attributable to such
Lender (but only to the extent that Borrower has not already indemnified Agent
for such Indemnified Taxes and without limiting the obligation of Borrower to do
so), (B) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1(c) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with this Agreement or any
Obligation, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender pursuant to this Agreement or
otherwise payable by Agent to the Lender from any other source against any
amount due to Agent under this paragraph (iv).

 

(v)                 As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.6(h), Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

(vi)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made in connection with this
Agreement or any Obligation shall deliver to Borrower and Agent, at the time or
times reasonably requested by Borrower or Agent, such properly completed and
executed documentation reasonably requested by Borrower or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Agent as will enable Borrower or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two (2) sentences, the completion, execution and submission of
such documentation (other than such documentation set forth in Section
2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



5

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(vii)              Without limiting the generality of the foregoing,

 

(A)                any Lender that is a U.S. Person shall deliver to Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

 

(1)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (I) with respect to
payments of interest under this Agreement or any Financing Document, executed
copies of IRS Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (II) with respect to any other applicable
payments under this Agreement or any other Financing Document, IRS Form W-8BEN-E
or W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)                 executed copies of IRS Form W-8ECI;

 

(3)                 in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (I) executed
copies of IRS Form W-8BEN-E or W-8BEN, as applicable and (II) a certification to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC, together with such
Other Tax Certification as Agent may reasonably request from time to time; or

 

(4)                 to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E or W-8BEN, as applicable, IRS Form W-9, and/or such Other Tax
Certification from each beneficial owner as Agent may reasonably request, as
applicable; provided that, if the Foreign Lender is a partnership and one (1) or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide such Other Tax
Certification as may be reasonably required by Agent on behalf of each such
direct and indirect partner;

 

(C)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
Other Tax Certification as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

(D)                if a payment made to a Lender under any this Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such Other Tax Certification reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 



6

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Each Lender agrees that, if any form or certification it previously delivered
pursuant to Section 2.6(h)(vi) or (vii) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Agent in writing of its legal inability to do so.

 

(viii)            If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.6(h) (including by the payment of
additional amounts pursuant to this Section 2.6(h)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(ix)               If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Original Closing
Date, or any change after the Original Closing Date in the interpretation,
administration or application thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation, administration or
application thereof, or the compliance by any Lender or any Person controlling
such Lender with any request, guideline or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency adopted or otherwise taking effect after the
Original Closing Date, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder to a level below that which such Lender or
such controlling Person could have achieved but for such adoption, taking
effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, upon written demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrower shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day that is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided, however, that,
notwithstanding anything in this Agreement to the contrary, (A) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (B)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

 

(x)                 If any Lender requires compensation under this subsection
(h), or requires Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (B) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole discretion).
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 



7

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(A)                If any Lender requires compensation under this subsection
(h), or requires Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), and such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.6(h)(x)(A), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.1), all
of its interests, rights (other than its existing rights to payments pursuant to
this subsection (h)) and obligations under this Agreement and the related
Financing Documents to an Eligible Assignee that shall assume such obligations;
provided that: (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Credit Extensions, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Financing Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (y) such assignment does not conflict with applicable law
and (z) in the case of any such assignment resulting from a claim for
compensation or payments required to be made pursuant to this subsection (h),
such assignment will result in a reduction in such compensation or payments
thereafter. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(xi)               Each party’s obligations under this Section 2.6(h) shall
survive the resignation or replacement of Agent or any assignment of rights by,
or the replacement of, a Lender, and the repayment, satisfaction or discharge of
all Obligations hereunder.

 

(i)                   Administrative Fees and Charges.

 

(i)                   Borrower shall pay to Agent, for its own account and not
for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of the books and records of the Credit
Parties, audits, valuations or appraisals of the Collateral, audits of
Borrower’s compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first (1st) Business Day
of the month following the date of issuance by Agent of a written request for
payment thereof to Borrower; provided that, as long as no Default has occurred
within the preceding twelve (12) months, Agent shall be entitled to such
reimbursement for no more than one (1) audit and inspection per calendar
quarter.

 

(ii)                 If payments of principal or interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents, are not timely made and remain overdue for a period of ***, Borrower,
without notice or demand by Agent, promptly shall pay to Agent, for its own
account and not for the benefit of any other Lenders, as additional compensation
to Agent in administering the Obligations, an amount equal to *** of each
delinquent payment.

 

2.7                Secured Promissory Notes. At the election of any Lender made
as to each Credit Facility for which it has made Credit Extensions, each Credit
Facility shall be evidenced by one (1) or more secured promissory notes in form
and substance reasonably satisfactory to Agent and the Lenders (each a “Secured
Promissory Note”). Upon receipt of an affidavit of an officer of a Lender as to
the loss, theft, destruction, or mutilation of its Secured Promissory Note,
Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in
the same principal amount thereof and of like tenor.

 



8

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

3.CONDITIONS OF CREDIT EXTENSIONS

 

3.1                Conditions Precedent to Initial Credit Extension. Each
Lender’s obligation to make the initial advance in respect of a Credit Facility
is subject to the condition precedent that Agent shall consent to or shall have
received, in form and substance reasonably satisfactory to Agent, such
documents, and completion of such other matters, as Agent may reasonably deem
necessary or appropriate, including, without limitation, all items listed on the
Closing Deliveries Schedule attached hereto.

 

3.2                Conditions Precedent to all Credit Extensions. The obligation
of each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)                 satisfaction of all Applicable Funding Conditions for the
applicable Credit Extension as set forth in the Credit Facility Schedule, if
any, in each case each in form and substance reasonably satisfactory to Agent
and each Lender;

 

(b)                 timely receipt by Agent and each Lender of an executed
Credit Extension Form in the form attached hereto;

 

(c)                 (i) for Credit Extensions made on the Original Closing Date
and the Closing Date, the representations and warranties in Article 5 and
elsewhere in the Financing Documents shall be true, correct and complete in all
respects on the Closing Date; provided, however, that those representations and
warranties expressly referring to a specific date shall be true, correct and
complete in all respects as of such date; and

 

(ii)                 for Credit Extensions made after the Original Closing Date
(other than any Credit Extension on the Closing Date), if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(d)                 no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension;

 

(e)                 Agent shall be satisfied with the results of any searches
conducted under Section 3.5;

 

(f)                  receipt by Agent of such evidence as Agent shall request to
confirm the formation of the Peramivir SPE and inclusion in its organizational
documents of the covenants set forth on the SPE Covenant Schedule attached
hereto;

 

(g)                 receipt by Agent of such evidence as Agent shall request to
confirm (i) the contribution by BioCryst to the Peramivir SPE of the Seqirus UK
License Agreement (and all of BioCryst’s rights and obligations thereunder), and
(ii) the Peramivir IP has been licensed by BioCryst to the Peramivir SPE in
accordance with the terms of the Seqirus License Agreement pursuant to the
Intercompany License Agreement;

 

(h)                 receipt by Agent of such evidence as Agent shall request to
confirm that the deliveries made in Section 3.1 remain current, accurate and in
full force and effect, or if not, updates thereto, each in form and substance
reasonably satisfactory to Agent; and

 



9

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(i)                   as determined in Agent’s sole discretion, there has not
been any Material Adverse Change or any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by
Agent.

 

3.3                Method of Borrowing. Each Credit Extension in respect of each
Credit Facility shall be in an amount at least equal to the applicable Minimum
Credit Extension Amount for such Credit Facility as set forth in the Credit
Facility Schedule or such lesser amount as shall remain undisbursed under the
Applicable Commitments for such Credit Facility. The date of funding for any
requested Credit Extension shall be a Business Day. To obtain a Credit
Extension, Borrower shall deliver to Agent a completed Credit Extension Form
executed by a Responsible Officer. Agent may rely on any notice given by a
person whom Agent reasonably believes is a Responsible Officer or designee
thereof. Agent and the Lenders shall have no duty to verify the authenticity of
any such notice.

 

3.4                Funding of Credit Facilities. In Agent’s discretion, Credit
Extensions may be funded by Agent on behalf of the Lenders or by the Lenders
directly. If Agent elects to fund any Credit Extension on behalf of the Lenders,
upon the terms and subject to the conditions set forth in this Agreement, each
Lender, severally and not jointly, shall make available to Agent its Pro Rata
Share of the requested Credit Extension, in lawful money of the United States of
America in immediately available funds, prior to 11:00 a.m. (New York time) on
the specified date for the Credit Extension. Agent (or if Agent elects to have
each Lender fund its Credit Extensions to Borrower directly, each Lender) shall,
unless it shall have determined that one (1) of the conditions set forth in
Section 3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. (New
York time) on the specified date for the Credit Extension, credit the amounts
received by it in like funds to Borrower by wire transfer to the Designated
Funding Account (or to the account of Borrower in respect of the Obligations, if
the Credit Extension is being made to pay an Obligation of Borrower). A Credit
Extension made prior to the satisfaction of any conditions set forth in Section
3.1 or 3.2 shall not constitute a waiver by Agent or the Lenders of Borrower’s
obligation to satisfy such conditions, and any such Credit Extension made in the
absence of such satisfaction shall be made in each Lender’s discretion.

 

3.5                Searches. Before the Original Closing Date, and thereafter
(as and when determined by Agent in its discretion), Agent shall have the right
to perform, all at Borrower’s expense, the searches described in paragraphs (a),
(b), and (c) below against Borrower and any other Credit Party, the results of
which are to be consistent with Borrower’s representations and warranties under
this Agreement and the reasonably satisfactory results of which shall be a
condition precedent to all Credit Extensions requested by Borrower: (a) title
investigations, UCC searches and the equivalent thereof in any foreign
jurisdiction, and fixture filings searches; (b) judgment, pending litigation,
federal tax lien, personal property tax lien, and corporate and partnership tax
lien searches, in each jurisdiction searched under paragraph (a) above; and (c)
searches of applicable corporate, limited liability company, partnership and
related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized.

 

4.CREATION OF SECURITY INTEREST

 

4.1                Grant of Security Interest. Borrower hereby grants Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Agent, for the ratable benefit of the Lenders, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent.

 

4.2                Representations and Covenants.

 

(a)                 As of the Original Closing Date and the Closing Date,
Borrower has no ownership interest in any Chattel Paper, letter of credit
rights, commercial tort claims, Instruments, documents or investment property
(other than as disclosed on the Disclosure Schedule attached hereto).

 



10

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(b)                 Except for tangible Chattel Paper, Instruments, and
documents with an aggregate value of less than ***, Borrower shall promptly (and
in any event within *** of acquiring any of the following) deliver to Agent all
tangible Chattel Paper and all Instruments and documents owned at any time by
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to Agent. Borrower shall provide Agent with
“control” (as in the Code) of all electronic Chattel Paper owned by Borrower and
constituting part of the Collateral by having Agent identified as the assignee
on the records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the Code.
Borrower also shall deliver to Agent all security agreements securing any such
Chattel Paper and securing any such Instruments. Borrower will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance reasonably satisfactory to Agent, indicating
that such Chattel Paper and such Instruments and Documents are subject to the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents.

 

(c)                 Except for letters of credit in an aggregate amount of less
than ***, Borrower shall promptly (and in any event within *** of acquiring any
of the following) deliver to Agent all letters of credit on which Borrower is
the beneficiary and which give rise to letter of credit rights owned by Borrower
which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent. Borrower shall take any and all
actions as may be necessary or desirable, or that Agent may request, from time
to time, to cause Agent to obtain exclusive “control” (as defined in the Code)
of any such letter of credit rights in a manner acceptable to Agent.

 

(d)                 Except for commercial tort claims with an aggregate value of
less than ***, Borrower shall promptly (and in any event within ***) advise
Agent upon Borrower becoming aware that it has any interests in any commercial
tort claim that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrower shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

 

(e)                 Except for (i) Inventory in an aggregate amount of ***,
(ii), Inventory constituting Drop-Ship Inventory, and (iii) Clinical Trial
Material, no Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Borrower’s
agents or processors without prior written notice to Agent and the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control. Borrower shall, upon the request of
Agent, notify any such warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall, in
Agent’s discretion, obtain an Access Agreement or other acknowledgement from
such Person that such Person holds the Collateral for Agent’s benefit; provided,
however, with respect to (i) any location occupied by Borrower on the Closing
Date (other than those specifically set forth on the Post-Closing Obligations
Schedule) and (ii) any new location first occupied by Borrower after the Closing
Date with respect to which new location an Access Agreement was not required (on
the basis of the exclusion set forth in clause (ii) above) to be delivered under
this Section 4.2(e) at the time of the initial occupancy of the same by
Borrower, Borrower shall have *** following the date on which Borrower would
otherwise be required to deliver an Access Agreement under this Section 4.2(e)
to deliver the applicable Access Agreement or to relocate all assets and
property maintained at each such location to a location subject to an Access
Agreement.

 

(f)                  Except with respect to property evidenced by certificates
of title with an aggregate value of less than ***, upon request of Agent,
Borrower shall promptly deliver to Agent any and all certificates of title,
applications for title or similar evidence of ownership of all such tangible
personal property and shall cause Agent to be named as lienholder on any such
certificate of title or other evidence of ownership. Borrower shall not permit
any such tangible personal property to become fixtures to real estate unless
such real estate is subject to a Lien in favor of Agent.

 



11

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(g)                 As of the Closing Date and each subsequent date on which the
Disclosure Schedule is required to be updated pursuant to this Agreement, all
Deposit Accounts, Securities Accounts, Commodity Accounts or other bank accounts
or investment accounts owned by Borrower, together with the purpose of such
accounts and the financial institutions at which such accounts reside, are
listed on the Disclosure Schedule.

 

(h)                 Borrower hereby authorizes Agent to file without the
signature of Borrower one (1) or more UCC financing statements relating to its
Liens on all or any part of the Collateral, which financing statements may list
Agent as the “secured party” and Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents (including an indication of the collateral covered
by any such financing statement as “all assets” of Borrower now owned or
hereafter acquired), in such jurisdictions as Agent from time to time determines
are appropriate, and to file without the signature of Borrower any continuations
of or corrective amendments to any such financing statements, in any such case
in order for Agent to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to the Collateral. Borrower also ratifies its
authorization for Agent to have filed in any jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof. Any
financing statement may include a notice that any disposition of the Collateral
in contravention of this Agreement, by either Borrower or any other Person,
shall be deemed to violate the rights of Agent and the Lenders under the Code.

 

(i)                   As of the Closing Date, Borrower does not hold, and after
the Closing Date Borrower shall promptly notify Agent in writing upon creation
or acquisition by Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the request of Agent, Borrower shall take such steps as may
be necessary or desirable, or that Agent may request, to comply with any such
applicable Law.

 

(j)                  Borrower shall furnish to Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as Agent
may reasonably request from time to time.

 

5.REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows on the Closing Date, on the date of
each Credit Extension, and on such other dates when such representations and
warranties under this Agreement are made or deemed to be made:

 

5.1                Due Organization, Authorization: Power and Authority.

 

(a)                 Each Credit Party and each Subsidiary is duly organized,
validly existing and in good standing (if applicable in such entity’s
jurisdiction of formation) as a Registered Organization in its respective
jurisdiction of formation. Each Credit Party and each Subsidiary has the power
to own its assets and is qualified and licensed to do business and is in good
standing (if applicable in such jurisdiction) in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change. The Financing Documents have been duly
authorized, executed and delivered by each Credit Party and constitute legal,
valid and binding agreements enforceable in accordance with their terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles. The execution, delivery and performance by each
Credit Party of each Financing Document executed or to be executed by it is in
each case within such Credit Party’s powers.

 

(b)                 The execution, delivery and performance by each Credit Party
of the Financing Documents to which it is a party do not (i) conflict with any
of such Credit Party’s organizational documents; (ii) contravene, conflict with,
constitute a default under or violate any material provision of Law applicable
to it; (iii) contravene, conflict or violate any applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its property or assets may be
bound or affected; (iv) require any material action by, filing, registration, or
qualification with, or Required Permit from, any Governmental Authority (except
such Required Permits which have already been obtained and are in full force and
effect); or (v) constitute a default under or conflict with any Material
Agreement. No Credit Party is in default under any agreement to which it is a
party or by which it is bound in which the default could reasonably be expected
to result in a Material Adverse Change.

 



12

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

5.2                Litigation. Except as disclosed on the Disclosure Schedule
or, after the Closing Date, pursuant to Section 6.7, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against any Credit Party or
any Subsidiary thereof which involves the possibility of any judgment or
liability of more than *** or that could reasonably be expected to result in a
Material Adverse Change, or which questions the validity of the Financing
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing, nor does any Credit Party have reason to
believe that any such actions, suits, proceedings or investigations are
threatened.

 

5.3                No Material Deterioration in Financial Condition; Financial
Statements. All financial statements for the Credit Parties delivered to Agent
or any Lender fairly present, in conformity with GAAP, in all material respects
the consolidated financial condition and consolidated results of operations of
such Credit Party. There has been no material deterioration in the consolidated
financial condition of any Credit Party from the most recent financial
statements and projections submitted to Agent or any Lender. There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and the Lenders.

 

5.4                Solvency. The fair salable value of each Credit Party’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities. After giving effect to the transactions described in this
Agreement and taking into account any right of contribution between the Credit
Parties (but without limiting Section 13.15), (a) no Credit Party is left with
unreasonably small capital in relation to its business as presently conducted,
and (b) each Credit Party is able to pay its debts (including trade debts) as
they mature.

 

5.5                Subsidiaries; Investments; Margin Stock. Borrower and its
Restricted Subsidiaries do not own any stock, partnership interest or other
equity securities, except for Permitted Investments. Without limiting the
foregoing, Borrower and its Restricted Subsidiaries do not own or hold any
Margin Stock.

 

5.6                Tax Returns and Payments; Pension Contributions. Each Credit
Party and its Restricted Subsidiaries has timely filed all required tax returns
and reports, and, except for those Taxes that are subject to a Permitted
Contest, each Credit Party and its Restricted Subsidiaries has timely paid all
foreign, federal, state and material local Taxes, assessments, deposits and
contributions owed by such Credit Party or Restricted Subsidiary. Other than as
disclosed to Agent in accordance with Section 6.2, Borrower is unaware of any
claims or adjustments proposed for any prior tax years of any Credit Party or
any of its Restricted Subsidiaries which could result in additional Taxes
becoming due and payable by such Credit Party. No Credit Party nor any trade or
business (whether or not incorporated) that is under common control with any
Credit Party within the meaning of Section 414(b) or (c) of the IRC (and
Sections 414(m) and (o) of the IRC for purposes of the provisions relating to
Section 412 of the IRC) or Section 4001 of ERISA (an “ERISA Affiliate”) (a) has
failed to satisfy the “minimum funding standards” (as defined in Section 412 of
or Section 302 of ERISA), whether or not waived, with respect to any Pension
Plan, (b) has incurred liability with respect to the withdrawal or partial
withdrawal of any Credit Party or ERISA Affiliate from any Pension Plan or
incurred a cessation of operations that is treated as a withdrawal, (c) has
incurred any liability under Title IV of ERISA (other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA), (d) has had any “reportable
event” as defined in Section 4043(c) of ERISA (or the regulations issued
thereunder) (other than an event for which the thirty (30)-day notice
requirement is waived) occur with respect to any Pension Plan or (e) failed to
maintain (i) each “plan” (as defined by Section 3(3) of ERISA) in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state laws, and (ii) the tax qualified status of each plan (as defined above)
intended to be so qualified.

 

5.7                Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party registered in any
Registered IP Disclosure Location and all material in-bound license or
sublicense agreements, exclusive out-bound license or sublicense agreements, or
other material rights of any Credit Party to use Intellectual Property (but
excluding in-bound licenses of over-the-counter software that is commercially
available to the public), as of the Closing Date and, as updated pursuant to
Section 6.14, is set forth on the Intangible Assets Schedule. Such Intangible
Assets Schedule shall be prepared by Borrower in the form provided by Agent and
contain all information required in such form. Except for Permitted Licenses,
each Credit Party is the sole owner of its Intellectual Property free and clear
of any Liens. Each Patent is valid and enforceable and no part of the Material
Intangible Assets has been judged invalid or unenforceable, in whole or in part.
To the Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party, except as could
not reasonably be expected to result in a Material Adverse Change.

 



13

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

5.8                Regulatory Status. All of Borrower’s material Products and
material Regulatory Required Permits are listed on the Products Schedule and
Required Permits Schedule, respectively (as updated from time to time pursuant
to Section 6.14), and Borrower has delivered to Agent a copy of all material
Regulatory Required Permits requested by Agent as of the date hereof or to the
extent requested by Agent pursuant to Section 6.16. With respect to each
Product, (a) Borrower and its Restricted Subsidiaries have received, and such
Product is the subject of, all Regulatory Required Permits needed in connection
with the testing, manufacture, marketing or sale of such Product as currently
being conducted by or on behalf of Borrower, and have provided Agent and each
Lender with all notices and other information required by Section 6.16, (b) such
Product is being tested, manufactured, marketed or sold, as the case may be, in
material compliance with all applicable Laws and Regulatory Required Permits. As
of the Closing Date, there have been no Regulatory Reporting Events.

 

5.9                Accuracy of Schedules and Perfection Certificate. All
information set forth in the Disclosure Schedule, Intangible Assets Schedule,
the Required Permits Schedule and the Products Schedule is, in all material
respects, true, accurate and complete as of the Closing Date, the date of
delivery of the last Compliance Certificate and any other subsequent date on
which Borrower is requested to update such certificate. All information set
forth in the Perfection Certificate is, in all material respects, true, accurate
and complete as of the Closing Date, the date of each Credit Extension and each
other subsequent date on which Borrower delivers an updated Perfection
Certificate pursuant to Agent’s request.

 

5.10            FCPA and Anti-Corruption Law. For the immediately preceding five
(5) year period, neither Borrower nor any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent, employee or other Person
acting in such capacity on behalf of Borrower or any of its Subsidiaries, has
taken any action, directly or indirectly, that would result in a violation by
such Persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any other applicable
anti-corruption law.  No part of the proceeds of the Credit Extensions shall be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. Borrower and its Subsidiaries have conducted their businesses in
compliance with applicable anti-corruption laws and has instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

6.AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

6.1                Organization and Existence; Government Compliance.

 

(a)                 Each Credit Party and its Restricted Subsidiaries shall
maintain their respective legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to result in a
Material Adverse Change. If a Credit Party is not now a Registered Organization
but later becomes one, Borrower shall promptly notify Agent of such occurrence
and provide Agent with such Credit Party’s organizational identification number.

 

(b)                 Each Credit Party and its Restricted Subsidiaries shall
comply with all Laws, ordinances and regulations to which they or their business
locations are subject, the noncompliance with which could reasonably be expected
to result in a Material Adverse Change. Each Credit Party shall obtain and keep
in full force and effect and comply with all of the Required Permits, except
where failure to have or maintain compliance with or effectiveness of such
Required Permit could not reasonably be expected to result in a Material Adverse
Change. Upon request of Agent or any Lender, each Credit Party shall promptly
(and in any event within *** of such request) provide copies of any such
obtained Required Permits to Agent. Borrower shall notify Agent within *** (but
in any event prior to Borrower submitting any requests for Credit Extensions or
release of any reserves) of the occurrence of any facts, events or circumstances
known to a Borrower, whether threatened, existing or pending, that could cause
any Required Permit to become limited, suspended or revoked, except where such
limitation, suspension, or revocation could not reasonably be expected to result
in a Material Adverse Change. Notwithstanding the foregoing, each Credit Party
shall comply with Section 6.16 as it relates to Regulatory Required Permits and
to the extent that there is a conflict between this Section and Section 6.16 as
it relates to Regulatory Required Permits, Section 6.16 shall govern.

 



14

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.2                Financial Statements, Reports, Certificates.

 

(a)                 Each Credit Party shall deliver to Agent and each Lender:
(i) as soon as available, but no later than *** after the last day of each
month, company prepared balance sheets, income statements, and cash flow
statements for each Credit Party covering such Credit Parties consolidated
operations for such monthly certified by a Responsible Officer and in a form
reasonably acceptable to Agent; (ii) as soon as available, but no later than ***
after the last day of each of Biocryst’s fiscal quarters, a company prepared
consolidated and consolidating balance sheet, income statement and cash flow
statement covering such Credit Party’s consolidated operations for such month
certified by a Responsible Officer and in a form acceptable to Agent and each
Lender; (iii) as soon as available, but no later than *** after the last day of
a Credit Party’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent and each Lender in its reasonable
discretion; (iv) as soon as available after approval thereof by such Credit
Party’s governing board, but no later than *** after the last day of such Credit
Party’s fiscal year, and as amended and/or updated, such Credit Party’s
financial projections for the current fiscal year; (v) within *** of delivery,
copies of all statements, reports and notices made available to all of such
Credit Party’s security holders or to any holders of Subordinated Debt; (vi) in
the event that such Credit Party is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within ***
of filing, all reports on Forms 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission (“SEC”) or a link thereto on such Credit Party’s or another
website on the Internet (and, for avoidance of doubt, any notices required to be
delivered pursuant to this Article 6 may be delivered by provision of such SEC
filings or links thereto, or by other electronic means); (vii) as soon as
available, but no later than *** after the last day of each month, copies of the
month-end account statements for each Collateral Account maintained by a Credit
Party, which statements may be provided to Agent and each Lender by Borrower or
directly from the applicable institution(s); (viii) promptly (and in any event
within *** of any request therefor) such readily available budgets, sales
projections, operating plans, financial information and other information,
reports or statements regarding the Credit Parties or their respective
businesses, contractors and subcontractors reasonably requested by Agent or any
Lender; and (ix) within *** after any Credit Party becomes aware of any claim or
adjustment proposed for any prior tax years of any Credit Party or any of their
Restricted Subsidiaries which could result in additional Taxes becoming due and
payable by such Credit Party or Restricted Subsidiary, notice of such claim or
adjustment.

 

(b)                 Within *** after the last day of each month, Borrower shall
deliver to Agent and each Lender with the monthly statements described above, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(c)                 Borrower shall cause each Credit Party to keep proper books
of record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities. Upon prior written notice and during business hours
(which such limitations shall not apply if a Default or Event of Default has
occurred), Borrower shall allow, and cause each Credit Party to allow, Agent and
the Lenders to visit and inspect any properties of a Credit Party, to examine
and make abstracts or copies from any Credit Party’s books, to conduct a
collateral audit and analysis of its operations and the Collateral to verify the
amount and age of the accounts, the identity and credit of the respective
account debtors, to review the billing practices of the Credit Party and to
discuss its respective affairs, finances and accounts with their respective
officers, employees and independent public accountants as often as may
reasonably be desired. Borrower shall reimburse Agent and each Lender for all
reasonable costs and expenses associated with such visits and inspections;
provided, however, that Borrower shall be required to reimburse Agent and each
Lender for such costs and expenses for no more than one (1) such visit and
inspection per twelve (12)-month period unless a Default or Event of Default has
occurred during such period.

 



15

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(d)                 Borrower shall, and shall cause each Credit Party to,
deliver to Agent and each Lender, within *** after the same are received, copies
of all correspondence, reports, documents and other filings with any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Change (except that reporting related to Regulatory Required Permits
and/or Regulatory Reporting Events shall be governed by Section 6.16).

 

(e)                 Borrow shall, and shall cause each Credit Party to, promptly
after the request by any Lender, provide all documentation and other information
that such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

6.3                Maintenance of Property. Borrower shall cause all equipment
and other tangible personal property other than Inventory to be maintained and
preserved in the same condition, repair and in working order as of the date
hereof, ordinary wear and tear excepted, and shall promptly make or cause to be
made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end. Borrower shall cause each Credit
Party to keep all Inventory in good and marketable condition, free from material
defects. Returns and allowances between a Credit Party and its Account Debtors
shall follow the Credit Party’s customary practices as they exist at the
Original Closing Date. Borrower shall promptly notify Agent of all returns,
recoveries, disputes and claims that involve more than *** of Inventory
collectively among all Credit Parties.

 

6.4                Taxes; Pensions. Borrower shall timely file and cause each
Credit Party to timely file, all required tax returns and reports and timely
pay, and cause each Credit Party to timely pay, all foreign, federal, state, and
local Taxes, assessments, deposits and contributions owed, and shall deliver to
Agent, on demand, appropriate certificates attesting to such payments; provided,
however, that a Credit Party may defer payment of any contested Taxes, so long
as such Credit Party (a) in good faith contests its obligation to pay the Taxes
by appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Agent in writing of the commencement of, and any material development
in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the Governmental Authority levying such contested Taxes from obtaining a
Lien upon any of the Collateral (such contest, a “Permitted Contest”). Borrower
shall pay, and cause each Credit Party to pay, all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms. Each Credit Party and their ERISA Affiliates shall timely make
all required contributions to each Pension Plan and shall maintain each “plan”
(as defined by Section 3(3) of ERISA) in material compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other federal and state laws.
Borrower shall give written notice to Agent and each Lender promptly (and in any
event within ***) upon Borrower becoming aware of any (w) Credit Party’s or any
ERISA Affiliate’s failure to make any contribution required to be made with
respect to any Pension Plan not having been timely made, (x) notice of the
PBGC’s, any Credit Party’s or any ERISA Affiliate’s intention to terminate or to
have a trustee appointed to administer any such Pension Plan, or (y) complete or
partial withdrawal by any Credit Party or any ERISA Affiliate from any Pension
Plan.

 

6.5                Insurance. Borrower shall, and shall cause each Credit Party
to, keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Agent may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are satisfactory to Agent. All property policies shall have a
lender’s loss payable endorsement showing Agent as primary lender’s loss payee
and waive subrogation against Agent, and all liability policies shall show, or
have endorsements showing, Agent as an additional insured. No other loss payees
may be shown on the policies other than (i) loss payees showing on such policies
as of the Original Closing Date and (ii) as Agent shall otherwise consent in
writing. If required by Agent, all policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall endeavor to give
Agent at least *** (*** for non-payment of premium) notice before canceling,
amending, or declining to renew its policy. At Agent’s request, Borrower shall
deliver certified copies of all such Credit Party insurance policies and
evidence of all premium payments. If any Credit Party fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Agent, Agent may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Agent deems prudent.

 



16

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.6                Collateral Accounts.

 

(a)                 Borrower shall, and shall cause each Credit Party to,
provide Agent *** prior written notice before establishing any Collateral
Account at or with any bank or financial institution. In addition, for each
Collateral Account that any Credit Party at any time maintains (and in
connection with any such Collateral Account established after the Closing Date,
prior to opening such Collateral Account), Borrower shall, and shall cause each
Credit Party to, cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Agent’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement, inter alia, (a) provides that,
upon written notice from Agent, such bank or financial institution shall comply
with instructions originated by Agent directing disposition of the funds in such
Collateral Account without further consent by Borrower and (b) may not be
terminated without prior written consent of Agent. The provisions of the
previous sentence shall not apply to any Excluded Deposit Account; provided,
however, that at all times Borrower shall maintain one (1) or more separate
Deposit Accounts to hold any and all amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments, and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account.

 

(b)                 So long as the ATM Facility Account remains open, Borrower
shall cause all funds (if any) in excess of *** held in the ATM Facility Account
to be transferred into a Collateral Account subject to a Control Agreement by
the close of business on the *** after the funds held in the ATM Facility
Account exceeded ***; provided that upon the occurrence and during the
continuation of any Event of Default, upon Agent’s request, Borrower shall cause
all funds on deposit in the ATM Facility Account to be transferred into a
Collateral Account subject to a Control Agreement at the end of each Business
Day.

 

6.7                Notices of Material Agreements, Litigation and Defaults;
Cooperation in Litigation.

 

(a)                 Borrower shall promptly (and in any event within the time
periods specified below) provide written notice to Agent and each Lender of the
following:

 

(i)                   Within *** of Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default and that is reasonably
expected by Borrower to become an Event of Default;

 

(ii)                 Within *** of Borrower becoming aware of (or having reason
to believe any of the following are pending or threatened in writing) any
action, suit, proceeding or investigation by or against Borrower or any Credit
Party which involves the possibility of any judgment or liability of more than
*** or that could reasonably be expected to result in a Material Adverse Change,
or which questions the validity of any of the Financing Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing; and

 

(iii)                Within *** of Borrower executing and delivering any
Material Agreement or any material amendment, consent, waiver or other
modification to any Material Agreement or receiving or delivering any notice of
termination or default or similar notice in connection with any Material
Agreement.

 

(b)                 Borrower shall, and shall cause each Credit Party, to
provide such further information (including copies of such documentation) as
Agent or any Lender shall reasonably request with respect to any of the events
or notices described in paragraph (a). From the date hereof and continuing
through the termination of this Agreement, Borrower shall, and shall cause each
Credit Party to, make available to Agent and each Lender, without expense to
Agent or any Lender, each Credit Party’s officers, employees and agents and
books, to the extent that Agent or any Lender may deem them reasonably necessary
to prosecute or defend any third-party suit or proceeding instituted by or
against Agent or any Lender with respect to any Collateral or relating to a
Credit Party.

 



17

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.8                Creation/Acquisition of Subsidiaries; Restrictions on
Investments. 

 

(a)                 Borrower shall provide Agent with at least *** (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create or, to the extent permitted pursuant to this
Agreement, acquire a new Subsidiary or Permitted Joint Venture. Upon such
creation or, to the extent permitted hereunder, acquisition of any Subsidiary or
Permitted Joint Venture, Borrower and such Subsidiary shall promptly (and in any
event within *** of such creation or acquisition) take all such action as may be
reasonably required by Agent or the Required Lenders to cause each such
Subsidiary (other than a Foreign Subsidiary, an Excluded Domestic Holdco or a
Permitted Joint Venture) to either, in the discretion of Agent, become a
co-Borrower hereunder or to guarantee the Obligations of Borrower under the
Financing Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Agent, for the ratable
benefit of the Lenders, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary and Permitted Joint Venture,
except to the extent constituting Excluded Property (the foregoing collectively,
the “Joinder Requirements”); provided that Borrower shall not be permitted to
make any Investment in such Subsidiary until such time as Borrower has satisfied
the Joinder Requirements, if applicable.

 

(b)                 Borrower further agrees to ensure, and cause each Restricted
Subsidiary to ensure, that the total amount of cash and cash equivalents held by
all Restricted Subsidiaries (other than cash and cash equivalents held by Credit
Parties in Collateral Accounts that are subject to Agent’s first priority
perfected security interest), shall not, at any time, exceed ***. Without
limiting the forgoing or the provisions of Section 7, no Credit Party may
contribute or otherwise transfer any assets to any Restricted Subsidiary other
than (i) cash and cash equivalents permitted to be invested pursuant to clauses
(f) and (i) of the definition of “Permitted Investments” and (ii) with respect
to any Subsidiary that is a Permitted Joint Venture, any Permitted License
permitted pursuant to clause (j) of the definition of “Permitted Investments.”

 

(c)                 Following (i) the occurrence and continuation of an Event of
Default and (ii) the exercise by Agent of any right, option or remedy provided
for hereunder, under any Financing Document or at law or in equity, Borrower
shall cause each Foreign Subsidiary controlled (directly or indirectly) by
Borrower to declare and pay to Borrower the maximum amount of dividends and
other distributions in respect of its capital stock or other equity interest
legally permitted to be paid by each such Foreign Subsidiary; provided that such
Foreign Subsidiary shall be able to retain for working capital purposes such
amounts used by such Foreign Subsidiaries in the Ordinary Course of Business and
as are reasonably necessary for its operations based on its current projections,
as provided to Agent pursuant to Section 6.2.

 

6.9                Use of Proceeds. Borrower shall use the proceeds of the
Credit Extensions solely for (a) payment of amounts due and owing in respect of
Credit Facility #1, (b) payment of transaction fees incurred in connection with
the Financing Documents, (c) working capital needs of Borrower and its
Subsidiaries, and (d) any other Permitted Purpose specified in the Credit
Facility Schedule for such Credit Facility. No portion of the proceeds of the
Credit Extensions will be used for family, personal, agricultural or household
use or to purchase Margin Stock.

 

6.10            Hazardous Materials; Remediation.

 

(a)                 If any release or disposal of Hazardous Materials shall
occur or shall have occurred on any real property or any other assets of
Borrower or any other Credit Party, Borrower will cause, or direct the
applicable Credit Party to cause, the prompt containment and removal of such
Hazardous Materials and the remediation of such real property or other assets as
is necessary to comply with all Laws and to preserve the value of such real
property or other assets. Without limiting the generality of the foregoing,
Borrower shall, and shall cause each other Credit Party to, comply with each Law
requiring the performance at any real property by Borrower or any other Credit
Party of activities in response to the release or threatened release of a
Hazardous Material.

 



18

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(b)                 Borrower will provide Agent within *** after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s determination that the failure to remove, treat or dispose of
any Hazardous Materials or Hazardous Materials Contamination, or the failure to
discharge any such assessment could reasonably be expected to result in a
Material Adverse Change.

 

(c)                 If there is any conflict between this Section 6.10 and any
environmental indemnity agreement, which is a Financing Document, the
environmental indemnity agreement shall govern and control.

 

6.11            Power of Attorney. Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrower (without requiring any of them to act as such) with full power of
substitution to do the following: (a) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral (in
each case, so long as no Default or Event of Default has occurred, other than
Permitted Liens), or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
*** prior written notice to Borrower to perform the same and Borrower has failed
to take such action, (i) execute in the name of any Person comprising Borrower
any schedules, assignments, instruments, documents, and statements that Borrower
is obligated to give Agent under this Agreement or that Agent or any Lender
deems necessary to perfect or better perfect Agent’s security interest or Lien
in any Collateral, (ii) do such other and further acts and deeds in the name of
Borrower that Agent may deem necessary or desirable to enforce, protect or
preserve any Collateral or its rights therein, including, but not limited to, to
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors, and (iii) after the occurrence and during the
continuance of an Event of Default, (A) endorse the name of Borrower upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrower; (B) make, settle, and adjust all claims
under Borrower’s insurance policies; (C) take any action any Credit Party is
required to take under this Agreement or any other Financing Document; (D)
transfer the Collateral into the name of Agent or a third party as the Code
permits; (E) exercise any rights and remedies described in this Agreement or the
other Financing Documents; and (F) do such other and further acts and deeds in
the name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

 

6.12            Further Assurances. Borrower shall, and shall cause each Credit
Party and their Restricted Subsidiaries to, promptly execute any further
instruments and take further action as Agent reasonably requests to perfect or
better perfect or continue Agent’s Lien in the Collateral or to effect the
purposes of this Agreement or any other Financing Document.

 

6.13            Post-Closing Obligations. Borrower shall, and shall cause each
Credit Party to, complete each of the post-closing obligations and/or deliver to
Agent each of the documents, instruments, agreements and information listed on
the Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as the same may be extended by Agent in
writing in its reasonable discretion), each of which shall be completed or
provided in form and substance reasonably satisfactory to Agent and the Lenders.

 

6.14            Disclosure Schedule Updates. Borrower shall, in the event of any
information in the Disclosure Schedule becoming in any material respect
outdated, inaccurate, incomplete or misleading, deliver to Agent, (x) if such
event occurs on or after March 31st and on or before September 30th of the
applicable year, together with the Compliance Certificate to be delivered under
this Agreement with respect to the period ending September 30th of such year,
and (y) if such event occurs after September 30th applicable year and on or
before March 31st of the following year of the, together with the Compliance
Certificate to be delivered under this Agreement with respect to the period
ending March 31st of such year, a proposed update to the Disclosure Schedule
correcting all information that is outdated, inaccurate, incomplete or
misleading in any material respect; provided, however, (a) with respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments
and (b) with respect to any proposed updates to the Disclosure Schedule
involving other matters, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such proposed update upon Agent’s
approval thereof.

 



19

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.15            Intellectual Property and Licensing.

 

(a)                 Together with each Compliance Certificate required to be
delivered pursuant to Section 6.2(b) for the periods ending March 31st and
September 30th, respectively, of each year, to the extent (i) Borrower acquires
and/or develops any new Registered Intellectual Property registered in any
Registered IP Disclosure Location, or (ii) Borrower enters into or becomes bound
by any additional material in-bound license or sublicense agreement, any
additional exclusive out-bound license or sublicense agreement or other
agreement with respect to material rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public), or
(iii) there occurs any other material change in Borrower’s Registered
Intellectual Property registered in any Registered IP Disclosure Location,
in-bound licenses or sublicenses or exclusive out-bound licenses or sublicenses
from that listed on the Intangible Assets Schedule, together with such
Compliance Certificate, deliver to Agent an updated Intangible Assets Schedule
reflecting such updated information.

 

(b)                 If Borrower obtains any Registered Intellectual Property
(other than copyrights, mask works and related applications, which are addressed
below) registered in any Registered IP Disclosure Location, Borrower shall
promptly execute such intellectual property security agreements (which shall be
filed in the United States Patent and Trademark Office) and other documents and
provide such other information (including, without limitation, copies of
applications) and take such other actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Agent, for the ratable benefit of Lenders, in such
property. If Borrower decides to register any copyrights or mask works in the
United States Copyright Office, Borrower shall: (i) provide Agent with at least
*** prior written notice of Borrower’s intent to register such copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding Exhibits thereto); (ii) execute an
intellectual property security agreement and such other documents and provide
such other information and take such other actions as Agent may request in its
good faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Agent, for the ratable benefit of the Lenders, in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (iii) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.

 

(c)                 Upon Agent’s request, Borrower shall exercise its
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) all licenses or agreements
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(ii) Agent to have the ability in the event of a liquidation of any Collateral
to dispose of such Collateral in accordance with Agent’s rights and remedies
under this Agreement and the other Financing Documents; provided, that the
requirements of this paragraph (c) shall not apply with respect to the Seqirus
UK License Agreement.

 

(d)                 Borrower shall own, or be licensed to use or otherwise have
the right to use, all Material Intangible Assets. Borrower shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change. Borrower shall at all times
conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others. Borrower shall (i) protect, defend and
maintain the validity and enforceability of its Material Intangible Assets (ii)
promptly advise Agent in writing of material infringements of its Material
Intangible Assets, or of a material claim of infringement by Borrower on the
Intellectual Property rights of others; and (iii) not allow, except as permitted
under Section 7.1(j), any of Borrower’s Material Intangible Assets to be
abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable. Borrower shall not become a party to, nor become bound by, any
material license or other similar material agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or other property.

 



20

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.16            Regulatory Reporting and Covenants.

 

(a)                 Borrower shall notify Agent and each Lender promptly, and in
any event within *** of receiving, becoming aware of or determining that (each,
a “Regulatory Reporting Event” and collectively, the “Regulatory Reporting
Events”): (i) any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, any investigation of Borrower’s
or its Subsidiaries’ manufacturing facilities and processes for any Product (or
any investigation of the facility of a contract manufacturer engaged by Borrower
or is Subsidiaries in respect of a Product of which Borrower and/or its
Subsidiaries are aware), which has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related thereto or (B)
an investigation or review of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business associated with the renewal of a
Regulatory Required Permit), (ii) development, testing, and/or manufacturing of
any Product should cease, (iii) if a Product has been approved for marketing and
sale, any marketing or sales of such Product should cease or such Product should
be withdrawn from the marketplace, (iv) any Regulatory Required Permit has been
revoked or withdrawn, (v) adverse clinical test results have occurred with
respect to any Product, (vi) any Product recalls or voluntary Product
withdrawals from any market (other than with respect to discrete batches or lots
that are not material in quantity or amount and are not made in conjunction with
a larger recall) have occurred, or (vii) any significant failures in the
manufacturing of any Product have occurred such that the amount of such Product
successfully manufactured in accordance with all specifications thereof and the
required payments to be made to Borrower therefor in any month shall decrease
significantly with respect to the quantities of such Product and payments
produced in the prior month, in each case of the foregoing clauses (i) – (vii),
to the extent that such event could reasonably be expected to result in a
Material Adverse Change. Borrower shall provide to Agent or any Lender such
further information (including copies of such documentation) as Agent or any
Lender shall reasonably request with respect to any such Regulatory Reporting
Event.

 

(b)                 Borrower shall, and shall cause each Credit Party to, obtain
and, to the extent applicable, use commercially reasonable efforts to cause all
third parties to obtain, all Regulatory Required Permits necessary for
compliance in all material respects with Laws with respect to testing,
manufacturing, developing, selling or marketing of Products and shall, and shall
cause each Credit Party to, maintain and comply fully and completely in all
respects with all such Regulatory Required Permits, the noncompliance with which
could reasonably be expected to result in a Material Adverse Change. In the
event Borrower or any Credit Party obtains any new material Regulatory Required
Permit or any information on the Required Permits Schedule becomes outdated,
inaccurate, incomplete or misleading, Borrower shall, together with the next
Compliance Certificate required to be delivered under this Agreement after such
event or within ***, if earlier, provide Agent with an updated Required Permits
Schedule including such updated information.

 

(c)                 If, after the Original Closing Date, (i) Borrower determines
to manufacture, sell, develop, test or market any new material Product (by
itself or through a third party), Borrower shall deliver prior written notice to
Agent of such determination (which shall include a brief description of such
Product) and (x) if such determination occurs on or after March 31st and on or
before September 30th of the applicable year, together with the Compliance
Certificate to be delivered under this Agreement with respect to the period
ending September 30th of such year, and (y) if such determination occurs after
September 30th applicable year and on or before March 31st of the following year
of the, together with the Compliance Certificate to be delivered under this
Agreement with respect to the period ending March 31st of such year, shall
provide an updated Intangible Assets Schedule, Products Schedule and Required
Permits Schedule (and copies of such Required Permits as Agent may request)
reflecting updates related to such determination.

 

6.17            Peramivir SPE. Notwithstanding any provision to the contrary
herein, the Peramivir SPE shall, and BioCryst shall cause the Peramivir SPE to,
(a) comply with each of the covenants set forth on the SPE Covenant Schedule
attached hereto (the “SPE Covenants”) and (b) include each of the covenants set
forth on the SPE Covenant Schedule attached hereto in the organizational
documents of the Peramivir SPE.

 



21

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

6.18            JPR Royalty Sub.

 

(a)                 Until discharge of the Indenture pursuant to and in
accordance with Section 11.1 thereof, Biocryst hereby agrees that it shall, to
the extent required by the Indenture and other Deal Documents (as defined in the
Indenture), and all agreements and documents entered into from time to time in
connection therewith (including, without limitation, any amendments or
modifications thereof) and not otherwise prohibited pursuant to the terms of the
Financing Documents, perform (i) its obligations under the Royalty Hedge
Documents, (ii) such administrative activities necessary to maintain the
continuing existence of JPR Royalty Sub, such as completing required annual
registration or report filings with state filing offices, and (iii) such
activities in the Ordinary Course of Business incidental to its ownership of the
equity interests of JPR Royalty Sub, to the extent that failure perform any of
the foregoing activities described in clauses (a)(i), (ii) and (iii) could
reasonably be expected to result in a Material Adverse Change.

 

(b)                 Until discharge of the Indenture pursuant to and in
accordance with Section 11.1 thereof, it shall constitute a breach of this
Section 6.18(b) by Borrowers if JPR Royalty Sub shall (i) transact or engage in
any activities, business or operations or consummate any transactions other than
the performance of its obligations and activities reasonably incidental thereto
under the Indenture and the other Deal Documents, and all agreements and
documents entered into from time to time in connection therewith (including,
without limitation, any amendments or modifications thereof), (ii) amend the
terms of the Indenture or the other Deal Documents in a manner that is
materially adverse to Agent or any Lender or that could reasonably be expected
to result in a Material Adverse Change, (iii) allow its organizational documents
to be modified in a manner (A) that is adverse to Agent or any Lender in any
material respect, (B) that could reasonably be expected to result in a Material
Adverse Change or (C) that would have the effect of eliminating or modifying any
of the “special purpose entity” restrictions set forth in such organizational
documents (iv) violate the “special purpose entity” restrictions set forth in
such organizational documents in any material respect or (v) merge or
consolidate with any other entity.

 

(c)                 Following discharge of the Indenture pursuant to and
accordance with Section 11.1 thereof, Borrower shall, within *** or, if not then
permitted pursuant to the Indenture or other Deal Documents, within *** of such
first date thereafter as may be permitted under the Indenture and such other
Deal Documents, and at its election, either (a) dissolve JPR Royalty Sub and
liquidate its assets into Borrower or (b) take such actions required by Agent to
cause JPR Royalty Sub to become a Borrower or Credit Party under the Financing
Documents pursuant to the Joinder Requirements set forth in Section 6.8 with
respect to newly formed or acquired Subsidiaries.

 

7.NEGATIVE COVENANTS

 

Borrower shall not do, nor shall it permit any Credit Party or any of its
Restricted Subsidiaries to do, any of the following without the prior written
consent of Agent:

 

7.1                Dispositions. Convey, sell, abandon, lease, license,
transfer, assign or otherwise dispose of (collectively, “Transfer”) all or any
part of its business or property, except for (a) sales, transfers or
dispositions of Inventory in the Ordinary Course of Business or that is no
longer used or useful in Borrower’s business; (b) sales or abandonment of (i)
worn-out or obsolete Equipment or (ii) other Equipment that is no longer used or
useful in the business of Borrower with a fair salable value not to exceed ***
in the aggregate for all such Equipment; (c) to the extent constituting a
Transfer, Permitted Liens; (d) to the extent they may constitute a Transfer,
Permitted Investments; (e) Permitted Licenses; (f) dispositions of Clinical
Trial Material that, in the good faith determination of Borrower, is no longer
used or useful in the conduct of the business of Borrower and its Subsidiaries;
(g) dispositions of Inventory and Clinical Trial Material to licensees in
connection with, and pursuant to reasonable and customary terms of, a Permitted
Licenses; (h) the sale, transfer, or disposition of the Patheon Inventory
pursuant to Section 3.4 of the Seqirus UK License Agreement; (i) Transfers among
Borrowers; provided that no such Transfer shall be permitted that would cause a
violation of the SPE Covenants; (j) abandonment of Intellectual Property rights
in the Ordinary Course of Business that, in the good faith determination of
Borrower, are obsolete, no longer used or useful in the conduct of the business
of Borrower and its Subsidiaries or the cost of maintaining such Intellectual
Property would outweigh the benefit to Borrower and its Subsidiaries of so
maintaining it; (k) dispositions of accounts receivable to a third party in
connection with the compromise, settlement or collection thereof in the Ordinary
Course of Business exclusive of factoring or similar arrangements; and (l)
leases of tangible personal property and real property in the Ordinary Course of
Business to third parties for fair and reasonable consideration.

 



22

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

7.2                Changes in Business, Management, Ownership or Business
Locations. (a) Engage in, or permit any of its Subsidiaries to engage in, any
business other than the businesses currently engaged in by Borrower, such Credit
Party or such Subsidiary, as applicable, or reasonably related thereto; (b)
liquidate or dissolve; (c) (i) have a change in senior management where an
interim replacement, as approved by Borrower’s or such Credit Party’s board of
directors, has not been named and hired by not later than *** after such change,
or (ii) enter into any transaction or series of related transactions which would
result in a Change in Control unless the agreements with respect to such
transactions provide for either (A) the indefeasible payment in full of the
Obligations substantially concurrently therewith or (B) the consent of Agent and
the Lenders as a condition precedent to the consummation thereof; (d) add any
new offices or business locations, or enter into any new leases with respect to
existing offices or business locations without first delivering a fully-executed
Access Agreement to Agent (except as otherwise provided below); (e) change its
jurisdiction of organization; (f) change its organizational structure or type;
(g) change its legal name; (h) change any organizational number (if any)
assigned by its jurisdiction of organization. Notwithstanding the foregoing, in
the case of subpart (d) above, provided that the applicable lease or license
agreement, or applicable law, does not grant to the landlord or licensor any
Lien upon intangible assets of the tenant or licensee, subpart (d) shall not
restrict leases or licenses for (x) such new or existing offices or business
locations containing less than *** in Borrower’s assets or property and not
containing Borrower’s Books and (y) any new or existing business location
constituting a warehouse, consignee or bailee location that does not contain any
of Borrower’s Books and would not otherwise require an Access Agreement pursuant
to Section 4.2(e).

 

7.3                Mergers or Acquisitions. Merge or consolidate with any other
Person, or acquire all or substantially all of the capital stock or property of
another Person, provided, however, that (a) a Credit Party may merge or
consolidate into another Credit Party, (b) a Domestic Subsidiary may merge or
consolidate into another Domestic Subsidiary that is a Credit Party, (c) a
Domestic Subsidiary that is not a Credit Party may merge or consolidate into
another Domestic Subsidiary, (d) a Foreign Subsidiary may merge or consolidate
into another Foreign Subsidiary and (e) a Domestic Subsidiary that is not a
Credit Party may merge or consolidate into a Credit Party, so long as, in each
case, (i) Borrower has provided Agent with prior written notice of such
transaction, (ii) if a Credit Party is a party thereto, a Person already
comprising a Credit Party shall be the surviving legal entity, (iii) if the
Borrower is a party thereto, the Borrower shall be the surviving legal entity,
(iv) if a Credit Party is a party thereto, the surviving Credit Party’s tangible
net worth is not thereby reduced, (v) no Event of Default has occurred and is
continuing prior thereto or arises as a result therefrom provided, further,
that, notwithstanding the foregoing, Peramivir SPE shall not be entitled to
enter into any such merger, consolidation or acquisition if doing so would cause
a violation of the SPE Covenants and (f) Credit Parties may dissolve or
liquidate their Subsidiaries (other than any Borrower) so long as any assets of
such dissolved or liquidated Person are transferred to a Borrower.

 



7.4                Indebtedness. (a) Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness or (b) purchase, redeem, defease
or prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness (other than with respect to the Obligations as
described in Section 2.3) prior to its maturity or scheduled payment date, as
applicable.

 

7.5                Encumbrance. (a) Create, incur, allow, or suffer any Lien on
any of its property, except for Permitted Liens, (b) permit any Collateral to
fail to be subject to the first priority security interest granted herein except
for Permitted Liens that may have priority by operation of applicable Law or by
the terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Restricted
Subsidiary from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of Borrower’s or any Restricted Subsidiary’s
Collateral, except as is otherwise permitted in the definition of “Permitted
Liens” herein.

 

7.6                Maintenance of Collateral Accounts. Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.

 



23

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

7.7                Distributions; Investments; Margin Stock. (a) Pay any
dividends (other than (i) dividends payable solely in common stock and (ii)
dividends paid to BioCryst by any Subsidiary thereof (or by any Subsidiary of
BioCryst to its direct parent entity)) or make any distribution or payment with
respect to or redeem, retire or purchase or repurchase any of its equity
interests (other than repurchases pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements or similar plans), or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments.
Without limiting the foregoing, Borrower shall not, and shall not permit any of
its Restricted Subsidiaries or any Credit Party to, purchase or carry Margin
Stock.

 

7.8                Transactions with Affiliates. Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of any
Credit Party, except for (a) transactions that are in the Ordinary Course of
Business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person, (b) transactions permitted by Section 7.7(a) of this Agreement, and (c)
transactions exclusively among Credit Parties not otherwise prohibited by this
Agreement, including with respect to the Peramivir SPE, by the SPE Covenants.

 

7.9                Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except to the extent expressly permitted to be made pursuant
to the terms of the Subordination Agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt other than as may be expressly permitted pursuant to the terms of any
applicable Subordination Agreement to which such Subordinated Debt is subject.

 

7.10            Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended or undertake as one of its important activities extending credit to
purchase or carry Margin Stock, or use the proceeds of any Credit Extension for
that purpose; (a) fail, or permit any ERISA Affiliate to fail, to meet “minimum
funding standards” (as defined in Section 412 of the Internal Revenue Code or
Section 302 of ERISA), whether or not waived, (b) permit (with respect to any
Credit Party, any Restricted Subsidiary of any Credit Party or any ERISA
Affiliate thereof) a “reportable event” as defined in Section 4043(c) of ERISA
(or the regulations issued thereunder) (other than an event for which the thirty
(30)-day notice requirement is waived) to occur, (c) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code that could result in liability in excess of *** in the
aggregate or that could reasonably be expected to result in a Material Adverse
Change; (d) fail to comply with the Federal Fair Labor Standards Act that could
result in liability in excess of *** in the aggregate or that could reasonably
be expected to result in a Material Adverse Change; (e) permit (with respect to
any Credit Party, any Restricted Subsidiary of any Credit Party or any ERISA
Affiliate thereof) the withdrawal from participation in any Pension Plan, or (f)
incur, or permit any Credit Party, any Restricted Subsidiary of any Credit Party
or any ERISA Affiliate thereof to incur, any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA).

 

7.11            Amendments to Organization Documents and Material Agreements.
Amend, modify or waive any provision of (a) any Material Agreement in a manner
that is materially adverse to Borrower or its Restricted Subsidiaries, that is
adverse to Agent or any Lender, that pertains to rights to assign or grant a
security interest in such Material Agreement or that could or could reasonably
be expected to result in a Material Adverse Change, or (b) any of its
organizational documents (other than a change in registered agents, or a change
that could not adversely affect the rights of Agent or Lenders hereunder, but,
for the avoidance of doubt, under no circumstances a change of its name, type of
organization or jurisdiction of organization), in each case, without the prior
written consent of Agent. Borrower shall provide to Agent copies of all
amendments, waivers and modifications of any Material Agreement or
organizational documents. Without limiting the foregoing, no Borrower shall
allow the Intercompany License Agreement to be terminated without Agent’s prior
written consent.

 

7.12            Compliance with Anti-Terrorism Laws. Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary, Affiliate or direct or
indirect parent of a joint venture is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. Borrower will not, nor will Borrower permit any
Subsidiary, Affiliate or direct or indirect parent of a joint venture to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
Agent hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and its principals, which information includes the name and address of
Borrower and its principals and such other information that will allow Agent to
identify such party in accordance with Anti-Terrorism Laws.

 



24

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

7.13            Joint Ventures.

 

(a)                 No Borrower will, nor will it permit any Subsidiary to,
commingle any of its assets (including any bank accounts, cash or cash
equivalents) with the assets of any joint venture, including any Permitted Joint
Venture.

 

(b)                 No Borrower will, nor will it permit any Subsidiary to,
enter into or own any interest in a joint venture that is not itself a
corporation or limited liability company or other legal entity in respect of
which the equity holders are not liable for the obligations of such entity as a
matter of law.

 

7.14            Inactive Subsidiaries. Borrowers shall not permit any Inactive
Subsidiary to (a) conduct any business operations (including the operations of a
holding company, other than as a holding company of other Inactive
Subsidiaries), (b) have any cash or other assets (including any licenses or
permits) or any liabilities (other than de minimis assets or liabilities as
required by Applicable Law and other than certain trademarks not material to the
Borrower’s business), (c) own any capital stock of any Credit Party or any other
Subsidiary of any Credit Party, or (d) operate any part of Borrowers’ business.
For the avoidance of doubt, Borrower shall not make any Investment in or any
asset Transfer to any Inactive Subsidiary.

 

8.RESERVED

 

9.RESERVED

 

10.EVENTS OF DEFAULT

 

10.1            Events of Default. The occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

 

(a)                 Borrower fails to (i) make any payment of principal or
interest on any Credit Extension on its due date, or (ii) pay any other
Obligations within *** after such Obligations are due and payable (which ***
grace period shall not apply to payments due on the Maturity Date or the date of
acceleration pursuant to Section 10.2 hereof);

 

(b)                 any Credit Party defaults in the performance of or
compliance with any term contained in this Agreement or in any other Financing
Document (other than occurrences described in other provisions of this Section
10.1 for which a different grace or cure period is specified or for which no
grace or cure period is specified and thereby constitute immediate Events of
Default) and such default is not remedied by the Credit Party or waived by Agent
within *** after the earlier of (i) the date of receipt by Borrower of notice
from Agent or the Required Lenders of such default, or (ii) the date an officer
of such Credit Party becomes aware, or through the exercise of reasonable
diligence should have become aware, of such default; provided, however, that if
the default cannot by its nature be cured within the *** period or cannot after
diligent attempts by Borrower be cured within such *** period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed *** following
such initial *** period) to attempt to cure such default, and within such
reasonable time period the failure to have cured such default shall not be
deemed an Event of Default;

 



25

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(c)                 any Credit Party defaults in the performance of or
compliance with any term contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8,
6.9, 6.10, 6.13, 6.15, 6.16, 6.18 or Article 7;

 

(d)                 any representation, warranty, certification or written
statement made by any Credit Party, and holder of Subordinated Debt or any other
Person acting for or on behalf of a Credit Party or a holder of Subordinated
Debt (i) in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document, or (ii) to induce
Agent and/or Lenders to enter into this Agreement or any Financing Document is
incorrect in any respect (or in any material respect if such representation,
warranty, certification or written statement is not by its terms already
qualified as to materiality) when made (or deemed made);

 

(e)                 (i) any Credit Party or any Restricted Subsidiary thereof
defaults under or breaches any Material Agreement (after any applicable grace
period contained therein), or a Material Agreement shall be terminated by a
third party or parties thereto prior to the expiration thereof, or there is a
loss of a material right of a Credit Party under any Material Agreement to which
it is a party, in each case which could reasonably be expected to result in a
Material Adverse Change, (ii) (A) any Credit Party or an Restricted Subsidiary
thereof fails to make (after any applicable grace period) any payment when due
(whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Restricted Subsidiary having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than *** (“Material Indebtedness”), (B) any other event
shall occur or condition shall exist under any contractual obligation relating
to any such Material Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due or otherwise
under any lease agreement for such Credit Party’s principal place of business or
any place of business that meets the criteria for the requirement of an Access
Agreement under Section 7.2 or for which an Access Agreement exists or was
required to be delivered, (iv) the occurrence of any breach or default under any
terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations, or
the occurrence of any event requiring the prepayment of any Subordinated Debt,
or the delivery of any notice with respect to any Subordinated Debt or pursuant
to any Subordination Agreement that triggers the start of any standstill or
similar period under any Subordination Agreement, or (v) Borrower makes any
payment on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination;

 

(f)                  (i) any Credit Party or any Restricted Subsidiary shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally, (ii) any Credit Party or any Restricted
Subsidiary shall make a general assignment for the benefit of creditors, or
shall cease doing business as a going concern, (iii) any proceeding shall be
instituted by or against any Credit Party or any Restricted Subsidiary in any
jurisdiction seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party or Restricted Subsidiary, either such proceedings shall remain undismissed
or unstayed for a period of *** or more or any action sought in such proceedings
shall occur or (iv) any Credit Party or any Restricted Subsidiary thereof shall
take any corporate or similar action or any other action to authorize any action
described in clause (i)-(iii) above;

 



26

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(g)                 (i) the service of process seeking to attach, execute or
levy upon, seize or confiscate any Collateral Account, any Intellectual
Property, or any funds of any Credit Party on deposit with Agent, any Lender or
any Affiliate of Agent or any Lender, or (ii) a notice of lien, levy, or
assessment is filed against any assets of a Credit Party by any government
agency, and the same under clauses (i) and (ii) hereof are not discharged or
stayed (whether through the posting of a bond or otherwise) prior to the earlier
to occur of *** after the occurrence thereof or such action becoming effective;

 

(h)                 (i) any court order enjoins, restrains, or prevents Borrower
from conducting any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party or its
Restricted Subsidiary, or (iii) one (1) or more judgments or orders for the
payment of money (not paid or fully covered by insurance and as to which the
relevant insurance company has acknowledged coverage in writing) aggregating in
excess of *** shall be rendered against any or all Credit Parties or their
Restricted Subsidiaries and either (A) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (B) there shall
be any period of *** during which a stay of enforcement of any such judgments or
orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect,

 

(i)                   any Lien created by any of the Financing Documents shall
at any time fail to constitute a valid and perfected Lien on all of the
Collateral purported to be encumbered thereby, subject to no prior or equal Lien
except Permitted Liens, or any Credit Party shall so assert; any provision of
any Financing Document shall fail to be valid and binding on, or enforceable
against, a Credit Party, or any Credit Party shall so assert;

 

(j)                  (i) a Change in Control occurs or (ii) any Credit Party or
direct or indirect equity owner in a Credit Party shall enter into an agreement
which contemplates a Change in Control (unless such agreement is either (A)
non-binding on such Credit Party or (B) provides for, as a condition precedent
to the consummation of such agreement, either (I) the indefeasible payment in
full in cash of all Obligations or (II) the consent of Agent and Lenders);

 

(k)                 any Required Permit shall have been (i) revoked, rescinded,
suspended, modified in a materially adverse manner or not renewed in the
Ordinary Course of Business for a full term, or (ii) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Required Permit or that could result in
the Governmental Authority taking any of the actions described in clause (i)
above, and such decision or such revocation, rescission, suspension,
modification or non-renewal results in, or could reasonably be expected to
result in, a Material Adverse Change;

 

(l)                   (i) the voluntary withdrawal or institution of any action
or proceeding by the FDA or similar Governmental Authority to order the
withdrawal of the RAPIVAB Product from the market in the United States, Canada,
or Europe, or to enjoin Borrower, its Restricted Subsidiaries or any
representative of Borrower or its Restricted Subsidiaries from manufacturing,
marketing, selling or distributing any RAPIVAB Product in the United States,
Canada, or Europe, (ii) the voluntary withdrawal or institution of any action or
proceeding by the FDA or similar Governmental Authority to order the withdrawal
of any other Product or Product category from the market or to enjoin Borrower,
its Restricted Subsidiaries or any representative of Borrower or its Restricted
Subsidiaries from manufacturing, marketing, selling or distributing such other
Product or Product category, which could reasonably be expected to result in a
Material Adverse Change, (iii) the institution of any action or proceeding by
any DEA, FDA, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Regulatory Required Permit held by Borrower,
its Restricted Subsidiaries or any representative of Borrower or its Restricted
Subsidiaries, which, in each case, has or could reasonably be expected to result
in a Material Adverse Change, (iv) the commencement of any enforcement action
against Borrower, its Restricted Subsidiaries or any representative of Borrower
or its Restricted Subsidiaries (with respect to the business of Borrower or its
Subsidiaries) by DEA, FDA, or any other Governmental Authority which has or
could reasonably be expected to result in a Material Adverse Change, or (v) the
occurrence of adverse test results in connection with a Product which could
reasonably be expected to result in a Material Adverse Change;

 

(m)               if Borrower is or becomes an entity whose equity is registered
with the SEC, and/or is publicly traded on and/or registered with a public
securities exchange, Borrower’s equity fails to remain registered with the SEC
in good standing, and/or such equity fails to remain publicly traded on and
registered with a public securities exchange; or

 



27

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(n)                 the occurrence of any fact, event or circumstance that could
reasonably be expected to result in a Material Adverse Change.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

10.2            Rights and Remedies.

 

(a)                 Upon the occurrence and during the continuance of an Event
of Default, Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section
10.1(f) occurs all Obligations shall be immediately due and payable without any
action by Agent or the Lenders), or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between any Credit Party and Agent and/or the Lenders (but if an Event of
Default described in Section 10.1(f) occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or the
Lenders shall be immediately terminated without any action by Agent or the
Lenders).

 

(b)                 Without limiting the rights of Agent and the Lenders set
forth in Section 10.2(a) above, upon the occurrence and during the continuance
of an Event of Default, Agent shall have the right, without notice or demand, to
do any or all of the following:

 

(i)                   with or without legal process, enter any premises where
the Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, and foreclose upon and/or sell, lease or
liquidate, the Collateral, in whole or in part;

 

(ii)                 apply to the Obligations (A) any balances and deposits of
any Credit Party that Agent or any Lender or any Affiliate of Agent or a Lender
holds or controls, or (B) any amount held or controlled by Agent or any Lender
or any Affiliate of Agent or a Lender owing to or for the credit or the account
of any Credit Party;

 

(iii)                settle, compromise or adjust and grant releases with
respect to disputes and claims directly with Account Debtors for amounts on
terms and in any order that Agent considers advisable, notify any Person owing
any Credit Party money of Agent’s security interest in such funds, and verify
the amount of such Account;

 

(iv)               make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Agent requests and make it
available as Agent designates. Agent may also render any or all of the
Collateral unusable at a Credit Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Borrower grants
Agent a license to enter and occupy any of its premises, without charge, to
exercise any of Agent’s rights or remedies;

 

(v)                 pay, purchase, contest, or compromise any Lien which appears
to be prior or superior to its security interest and pay all expenses incurred;

 

(vi)               ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, and/or advertise for sale, the Collateral. Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

 



28

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(vii)              place a “hold” on any account maintained with Agent or the
Lenders or any Affiliate of Agent or a Lender and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

 

(viii)            demand and receive possession of the Books of Borrower and the
other Credit Parties; and

 

(ix)               exercise all other rights and remedies available to Agent
under the Financing Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

10.3            Notices. Any notice that Agent is required to give to a Credit
Party under the UCC of the time and place of any public sale or the time after
which any private sale or other intended disposition of the Collateral is to be
made shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) days prior to such action.

 

10.4            Protective Payments. If any Credit Party fails to pay or perform
any covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral. No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

 

10.5            Liability for Collateral No Waiver; Remedies Cumulative. So long
as Agent and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral. Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given. Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative. Agent has all rights and remedies provided
under the Code, by Law, or in equity. Agent’s exercise of one (1) right or
remedy is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver. Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

10.6            Application of Payments and Proceeds. Notwithstanding anything
to the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and the Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(b) unless Agent and the Lenders shall agree otherwise, the proceeds of any sale
of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents. Borrower shall remain fully
liable for any deficiency. Any balance remaining shall be delivered to Borrower
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. Unless Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

 



29

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

10.7            Waivers.

 

(a)                 Except as otherwise provided for in this Agreement and to
the fullest extent permitted by applicable law, each Borrower waives: (i)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents
and hereby ratifies and confirms whatever Agent or the Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Agent’s or any Lender’s
entry upon the premises of a Borrower, the taking possession or control of, or
to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral or
any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws. Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

 

(b)                 Each Borrower for itself and all of its successors and
assigns, (i) agrees that its liability shall not be in any manner affected by
any indulgence, extension of time, renewal, waiver, or modification granted or
consented to by any Lender; (ii) consents to any indulgences and all extensions
of time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, (without notice to any other Borrower and without affecting
its liability hereunder); (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Agent or any Lender
for any tax on the indebtedness; and (iv) to the fullest extent permitted by
law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

 

(c)                 To the extent that Agent or any Lender may have acquiesced
in any noncompliance with any requirements or conditions precedent to the
closing of the Credit Facilities or to any subsequent disbursement of Credit
Extensions, such acquiescence shall not be deemed to constitute a waiver by
Agent or any Lender of such requirements with respect to any future Credit
Extensions and Agent may at any time after such acquiescence require Borrower to
comply with all such requirements. Any forbearance by Agent or a Lender in
exercising any right or remedy under any of the Financing Documents, or
otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Credit Facilities, shall not be a waiver of or preclude the
exercise of any right or remedy nor shall it serve as a novation of the
Financing Documents or as a reinstatement of the Obligations or a waiver of such
right of acceleration or the right to insist upon strict compliance of the terms
of the Financing Documents. Agent’s or any Lender’s acceptance of payment of any
sum secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other Liens or charges by Agent as the result of an Event of Default
shall not be a waiver of Agent’s right to accelerate the maturity of the
Obligations, nor shall Agent’s receipt of any condemnation awards, insurance
proceeds, or damages under this Agreement operate to cure or waive any Credit
Party’s default in payment of sums secured by any of the Financing Documents.

 

(d)                 Without limiting the generality of anything contained in
this Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and the Lenders shall not be subject to
any “one action” or “election of remedies” law or rule, and (ii) all Liens and
other rights, remedies or privileges provided to Agent or the Lenders shall
remain in full force and effect until Agent or the Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrower and
the Financing Documents and other security instruments or agreements securing
the Obligations have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrower’s obligations under the Financing Documents.

 



30

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(e)                 Neither Agent nor any Lender shall be under any obligation
to marshal any assets in payment of any or all of the Obligations. Nothing
contained herein or in any other Financing Document shall be construed as
requiring Agent or any Lender to resort to any part of the Collateral for the
satisfaction of any of Borrower’s obligations under the Financing Documents in
preference or priority to any other Collateral, and Agent may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrower’s obligations under the Financing Documents. To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Collateral any
equitable right otherwise available to any Credit Party which would require the
separate sale of any of the Collateral or require Agent or the Lenders to
exhaust their remedies against any part of the Collateral before proceeding
against any other part of the Collateral; and further in the event of such
foreclosure each Borrower does hereby expressly consent to and authorize, at the
option of Agent, the foreclosure and sale either separately or together of each
part of the Collateral.

 

10.8            Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and the Lenders may have no adequate remedy
in money damages and, accordingly, shall be entitled to an injunction
(including, without limitation, a temporary restraining order, preliminary
injunction, writ of attachment, or order compelling an audit) against such
breach or threatened breach, including, without limitation, maintaining any cash
management and collection procedure described herein. However, no specification
in this Agreement of a specific legal or equitable remedy shall be construed as
a waiver or prohibition against any other legal or equitable remedies in the
event of a breach or threatened breach of any provision of this Agreement. Each
Credit Party waives, to the fullest extent permitted by law, the requirement of
the posting of any bond in connection with such injunctive relief. By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.

 

11.NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Financing Document must be in writing
and shall be deemed to have been validly served, given, or delivered: (a) upon
the earlier of actual receipt and five (5) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by electronic mail
(if an email address is specified herein) or facsimile transmission; (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Any of Agent, a Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Article 11.

 

If to Borrower:

 

BioCryst Pharmaceuticals, Inc.

4505 Emperor Blvd, Suite 200

Durham, NC 27703

Attention: Thomas R. Staab, II; Alane Barnes

Fax: 919-859-1314

Email: tstaab@biocryst.com; abarnes@biocryst.com

 

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for BioCryst transaction

Fax: 301-941-1450

Email: notices@midcapfinancial.com

 



31

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

With a copy to:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Fax: 301-941-1450

Email: legalnotices@midcapfinancial.com

 

If to any Lender other than MidCap: at the address set forth on the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.

 

12.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

12.1            THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR SUCH
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF MARYLAND, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.
NOTWITHSTANDING THE FOREGOING, AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION WHICH AGENT AND THE LENDERS (IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE
COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND THE LENDERS’ RIGHTS AGAINST
BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
THE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF
MARYLAND AND ANY SUCH OTHER JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
ARTICLE 11 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mail, proper postage prepaid.

 

12.2            TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER,
AGENT AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

 



32

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

12.3            Borrower, Agent and each Lender agree that each Credit Extension
(including those made on the Original Closing Date and the Closing Date) shall
be deemed to be made in, and the transactions contemplated hereunder and in any
other Financing Document shall be deemed to have been performed in, the State of
Maryland.

 

13.GENERAL PROVISIONS

 

13.1            Successors and Assigns.

 

(a)                 This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent’s prior written
consent (which may be granted or withheld in Agent’s discretion). Any Lender may
at any time assign to one (1) or more Eligible Assignees all or any portion of
such Lender’s Applicable Commitment and/or Credit Extensions, together with all
related obligations of such Lender hereunder. Borrower and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Agent shall have received and accepted an
effective assignment agreement in form and substance acceptable to Agent,
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Agent reasonably shall require. Notwithstanding anything set forth in this
Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

 

(b)                 From and after the date on which the conditions described
above have been met, (i) such Eligible Assignee shall be deemed automatically to
have become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such assignment agreement, shall have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination). Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee’s
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).

 

(c)                 Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at its offices located in Bethesda, Maryland a copy of
each assignment agreement delivered to it and a Register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount (and stated interest) of the Credit Extensions owing to, such Lender
pursuant to the terms hereof (the “Register”). The entries in such Register
shall be conclusive, absent manifest error, and Borrower, Agent and the Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such Register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Obligations (each, a “Participant
Register”). The entries in the Participant Registers shall be conclusive, absent
manifest error. Each Participant Register shall be available for inspection by
Borrower and Agent at any reasonable time upon reasonable prior notice to the
applicable Lender; provided that no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
participant register.

 



33

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(d)                 Notwithstanding anything to the contrary contained in this
Agreement, the Credit Extensions (including any Secured Promissory Notes
evidencing such Credit Extensions) are registered obligations, the right, title
and interest of the Lenders and their assignees in and to such Credit Extensions
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Agreement
shall be construed so that the Credit Extensions are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the IRC and Section 5f.103-1(c) of the United States Treasury Regulations.

 

13.2            Indemnification.

 

(a)                 Borrower hereby agrees to promptly pay (i) (A) all costs and
expenses of Agent (including, without limitation, the costs, expenses and
reasonable fees of counsel to, and independent appraisers and consultants
retained by, Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, and in connection with the
continued administration of the Financing Documents including (1) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (2) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons), and (B) costs and expenses of Agent in connection
with the performance by Agent of its rights and remedies under the Financing
Documents; (ii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all costs and expenses of Agent in connection with (A)
protecting, storing, insuring, handling, maintaining or selling any Collateral,
(B) any litigation, dispute, suit or proceeding relating to any Financing
Document, and (C) any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Financing Documents; (iv)
without limitation of the preceding clause (i), all costs and expenses of Agent
in connection with Agent’s reservation of funds in anticipation of the funding
of the Credit Extensions to be made hereunder; and (v) all costs and expenses
incurred by Agent or the Lenders in connection with any litigation, dispute,
suit or proceeding relating to any Financing Document and in connection with any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all Financing Documents, whether or not Agent or the Lenders are a
party thereto. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrower further agrees that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.

 

(b)                 Borrower hereby agrees to indemnify, pay and hold harmless
Agent and the Lenders and the officers, directors, employees, trustees, agents,
investment advisors, collateral managers, servicers, and counsel of Agent and
the Lenders (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the disbursements and reasonable fees of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or the Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such Indemnified Liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

 



34

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(c)                 Notwithstanding any contrary provision in this Agreement,
the obligations of Borrower under this Section 13.2 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

13.3            Time of Essence. Time is of the essence for the payment and
performance of the Obligations in this Agreement.

 

13.4            Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

13.5            Correction of Financing Documents. Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Financing Documents consistent with the agreement of the parties.

 

13.6            Integration. This Agreement and the other Financing Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.

 

13.7            Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

13.8            Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations for which no claim has yet been made and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied. The obligation of Borrower in Section 13.2 to indemnify each
Lender and Agent shall survive until the statute of limitations with respect to
such claim or cause of action shall have run. All powers of attorney and
appointments of Agent or any Lender as Borrower’s attorney in fact hereunder,
and all of Agent’s and Lenders’ rights and powers in respect thereof, are
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations for which no claim has yet been made and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 



35

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

13.9            Confidentiality. In handling any confidential information of
Borrower, each of the Lenders and Agent shall use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions;
(c) as required by Law, regulation, subpoena, order or other legal,
administrative, governmental or regulatory request; (d) to regulators or as
otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; (h) to the extent necessary or customary for inclusion in
league table measurements; and (i) in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates. Confidential information does not include
information that either: (x) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent; or (y) is
disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information. Agent and/or the Lenders may use confidential information for the
development of client databases, reporting purposes, and market analysis, so
long as Agent and/or the Lenders, as applicable, do not disclose Borrower’s
identity or the identity of any Person associated with Borrower unless otherwise
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement. The agreements
provided under this Section 13.9 supersede all prior agreements, understanding,
representations, warranties, and negotiations between the parties about the
subject matter of this Section 13.9.

 

13.10         Right of Set-off. Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them. At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

13.11         Publicity. Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure. Each Lender and Borrower hereby authorize each
Lender to publish the name of such Lender and Borrower, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication. In addition, each Lender and Borrower agree that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Original Closing
Date. With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

 



36

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

13.12         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

13.13         Approvals. Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or the Lenders with respect
to any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and the Lenders in their sole and
absolute discretion and credit judgment.

 

13.14         Amendments; Required Lenders; Inter-Lender Matters.

 

(a)                 No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document, no approval or
consent thereunder, or any consent to any departure by Borrower therefrom (in
each case, other than amendments, waivers, approvals or consents deemed
ministerial by Agent), shall in any event be effective unless the same shall be
in writing and signed by Borrower, Agent and the Required Lenders. Except as set
forth in paragraph (b) below, all such amendments, modifications, terminations
or waivers requiring the consent of the “Lenders” shall require the written
consent of Required Lenders.

 

(b)                 No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document shall, unless in
writing and signed by Agent and by each Lender directly affected thereby: (i)
increase or decrease the Applicable Commitment of any Lender (which shall be
deemed to affect all Lenders), (ii) reduce the principal of or rate of interest
on any Obligation or the amount of any fees payable hereunder, (iii) postpone
the date fixed for or waive any payment of principal of or interest on any
Credit Extension, or any fees or reimbursement obligation hereunder, (iv)
release all or substantially all of the Collateral, or consent to a transfer of
any of the Intellectual Property, in each case, except as otherwise expressly
permitted in the Financing Documents (which shall be deemed to affect all
Lenders), (v) subordinate the lien granted in favor of Agent securing the
Obligations (which shall be deemed to affect all Lenders, except as otherwise
provided below), (vi) release a Credit Party from, or consent to a Credit
Party’s assignment or delegation of, such Credit Party’s obligations hereunder
and under the other Financing Documents or any Guarantor from its guaranty of
the Obligations (which shall be deemed to affect all Lenders) or (vii) amend,
modify, terminate or waive this Section 13.14(b) or the definition of “Required
Lenders” or “Pro Rata Share” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender. For purposes of the foregoing, no Lender shall be deemed
affected by (i) waiver of the imposition of the Default Rate or imposition of
the Default Rate to only a portion of the Obligations, (ii) waiver of the
accrual of late charges, (iii) waiver of any fee solely payable to Agent under
the Financing Documents, (iv) subordination of a lien granted in favor of Agent,
provided that such subordination is limited to equipment being financed by a
third party providing Permitted Indebtedness. Notwithstanding any provision in
this Section 13.14 to the contrary, no amendment, modification, termination or
waiver affecting or modifying the rights or obligations of Agent hereunder shall
be effective unless signed by Agent and Required Lenders.

 

(c)                 Agent shall not grant its written consent to any deviation
or departure by Borrower or any Credit Party from the provisions of Article 7
without the prior written consent of the Required Lenders. The Required Lenders
shall have the right to direct Agent to take any action described in Section
10.2(b). Upon the occurrence of any Event of Default, Agent shall have the right
to exercise any and all remedies referenced in Section 10.2 without the written
consent of Required Lenders following the occurrence of an “Exigent
Circumstance” (as defined below). All matters requiring the satisfaction or
acceptance of Agent in the definition of Subordinated Debt shall further require
the satisfaction and acceptance of each Required Lender. Any reference in this
Agreement to an allocation between or sharing by the Lenders of any right,
interest or obligation “ratably,” “proportionally” or in similar terms shall
refer to Pro Rata Share unless expressly provided otherwise. As used in this
Section, “Exigent Circumstance” means any event or circumstance that, in the
reasonable judgment of Agent, imminently threatens the ability of Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower after reasonable demand to
maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could reasonably be expected to result in a material
diminution in value of the Collateral.

 



37

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(d)                 In the event that (i) Borrower or Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Financing
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender,” then the Borrower may, at
its sole expense and effort, upon notice to such Non-Consenting Lender and
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.1), all of its interests, rights (other than
its existing rights to payments pursuant to this subsection (h)) and obligations
under this Agreement and the related Financing Documents to an Eligible Assignee
that shall assume such obligations; provided that: (x) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Credit Extensions, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(y) such assignment does not conflict with applicable law; and (z) in the case
of any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

13.15         Borrower Liability. If there is more than one (1) entity
comprising Borrower, then (a) Borrower may request Credit Extensions hereunder,
((b) Borrower hereby appoints the other as agent for the other for all purposes
hereunder, including with respect to requesting Credit Extensions hereunder, (c)
each Borrower shall be jointly and severally obligated to pay and perform all
obligations under the Financing Documents, including, but not limited to, the
obligation to repay all Credit Extensions made hereunder and all other
Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and (d)
each Borrower waives (1) any suretyship defenses available to it under the Code
or any other applicable law, and (2) any right to require the Lenders or Agent
to: (A) proceed against Borrower or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy.)  The Lenders or Agent may
exercise or not exercise any right or remedy they have against any Credit Party
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Credit Party’s liability or any Lien against
any other Credit Party’s assets.  Notwithstanding any other provision of this
Agreement or other related document, until the indefeasible payment in cash in
full of the Obligations (other than inchoate indemnity obligations for which no
claim has yet been made) and termination of the Applicable Commitments, Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of the Lenders
and Agent under this Agreement) to seek contribution, indemnification or any
other form of reimbursement from any other Credit Party, or any other Person now
or hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by any Credit Party with respect to the Obligations in connection
with this Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by a Credit Party with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Credit Party in contravention of
this Section, such Credit Party shall hold such payment in trust for the Lenders
and Agent and such payment shall be promptly delivered to Agent for application
to the Obligations, whether matured or unmatured.

 

13.16         Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 



38

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

13.17         USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies each Borrower that, pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

 

13.18         Effect on the Original Credit Agreement; Exhibits and Schedules.

 

(a)                 The Original Credit Agreement, including the schedules
thereto, is superseded by this Agreement, including the schedules hereto, which
has been executed in amendment, restatement and modification of, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement. It is the express intention of the parties hereto to reaffirm the
indebtedness created under the Original Credit Agreement, which is evidenced by
the notes provided for therein and secured by the Collateral. Any and all
outstanding amounts under the Original Credit Agreement, including, but not
limited to principal, accrued interest, fees and other charges, not otherwise
repaid with the proceeds of Credit Facility #2 as of the Closing Date shall be
carried over and deemed outstanding under this Agreement.

 

(b)                 Each Credit Party reaffirms its obligations under each
Financing Document to which it is a party, including but not limited to the
Security Documents and the schedules thereto.

 

(c)                 Each Credit Party acknowledges and confirms that (i) the
Liens and security interests granted pursuant to the Financing Documents secure
the indebtedness, liabilities and obligations of the Credit Parties to Agent and
the Lenders under the Original Credit Agreement, as amended and restated hereby,
and that the term “Obligations” as used in the Financing Documents (or any other
term used therein to describe or refer to the indebtedness, liabilities and
obligations of the Borrowers and the other Credit Parties to Agent and the
Lenders) includes, without limitation, the indebtedness, liabilities and
obligations of the Borrower under this Agreement and the Secured Promissory
Notes to be delivered hereunder, if any, and under the Original Credit
Agreement, as amended and restated hereby, as the same further may be amended,
restated, supplemented and/or modified from time to time, and (ii) the grants of
Liens under and pursuant to the Financing Documents shall continue unaltered,
and each other Financing Document shall continue in full force and effect in
accordance with its terms unless otherwise amended by the parties thereto, and
the parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement and all references in the any
of the Financing Documents to the “Credit Agreement” shall be deemed to refer to
this Agreement.

 

14.AGENT

 

14.1            Appointment and Authorization of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Financing Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Financing Document, together
with such powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Agent and the Lenders and none of Credit
Parties nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof. The duties of Agent shall be mechanical and
administrative in nature. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to (a)
act as collateral agent for Agent and each Lender for purposes of the perfection
of all liens created by the Financing Documents and all other purposes stated
therein, (b) manage, supervise and otherwise deal with the Collateral, (c) take
such other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Financing
Documents, (d) except as may be otherwise specified in any Financing Document,
exercise all remedies given to Agent and the other Lenders with respect to the
Collateral, whether under the Financing Documents, applicable law or otherwise
and (e) execute any amendment, consent or waiver under the Financing Documents
on behalf of any Lender that has consented in writing to such amendment, consent
or waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
cash equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 



39

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

14.2            Successor Agent.

 

(a)                 Agent may at any time assign its rights, powers, privileges
and duties hereunder to (i) another Lender or an Affiliate of Agent or any
Lender or any Approved Fund, or (ii) any Person to whom Agent, in its capacity
as a Lender, has assigned (or will assign, in conjunction with such assignment
of agency rights hereunder) fifty percent (50%) or more of the Credit Extensions
or Applicable Commitments then held by Agent (in its capacity as a Lender), in
each case without the consent of the Lenders or Borrower. Following any such
assignment, Agent shall give notice to the Lenders and Borrower. An assignment
by Agent pursuant to this paragraph (a) shall not be deemed a resignation by
Agent for purposes of paragraph (b) below.

 

(b)                 Without limiting the rights of Agent to designate an
assignee pursuant to subsection (a) above, Agent may at any time give notice of
its resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent; provided, however, that, if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph (b).

 

(c)                 Upon (i) an assignment permitted by paragraph (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to paragraph
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph (c)). The fees payable by Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article shall continue in effect for the benefit of such
retiring Agent and its sub-agents in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting or was continuing to
act as Agent.

 

14.3            Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Financing Document by or through its, or its
Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct. Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

 



40

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

14.4            Liability of Agent. Except as otherwise provided herein, no
“Agent-Related Person” (as defined below) shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate thereof. The
term “Agent-Related Person” means Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.

 

14.5            Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Financing
Document (a) if such action would, in the opinion of Agent, be contrary to law
or any Financing Document, (b) if such action would, in the opinion of Agent,
expose Agent to any potential liability under any law, statute or regulation or
(c) if Agent shall not first have received such advice or concurrence of all
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of all Lenders (or Required Lenders where
authorized herein) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

 

14.6            Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. While an Event of Default has occurred and is continuing, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as Agent shall deem advisable or
in the best interests of the Lenders, including without limitation, satisfaction
of other security interests, liens or encumbrances on the Collateral not
permitted under the Financing Documents, payment of taxes on behalf of Borrower
or any other Credit Party, payments to landlords, warehouseman, bailees and
other Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

 

14.7            Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

 



41

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

14.8            Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment in
full of the Obligations, the termination of this Agreement and the resignation
of Agent. The term “Indemnified Liabilities” means those liabilities described
in Section 13.2(a) and Section 13.2(b).

 

14.9            Agent in its Individual Capacity. With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include MidCap in its individual
capacity. MidCap and its Affiliates may lend money to, invest in, and generally
engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders. MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders. Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

 

14.10         Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Credit Extensions and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Agent and their respective agents
and counsel and all other amounts due the Lenders and Agent allowed in such
judicial proceeding); and

 



42

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(b)                 to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances. To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

 

14.11         Collateral and Guaranty Matters. The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release (a) any Credit Party and
any Lien on any Collateral granted to or held by Agent under any Financing
Document upon the date that all Obligations (other than inchoate indemnity
obligations for which no claim has yet been made and any other obligations
which, by their terms, are to survive the termination of this Agreement) due
hereunder have been fully and indefeasibly paid in full and no Applicable
Commitments or other obligations of any Lender to provide funds to Borrower
under this Agreement remain outstanding, and (b) any Lien on any Collateral that
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Financing Document. Upon request
by Agent at any time, all Lenders will confirm in writing Agent’s authority to
release its interest in particular types or items of Collateral pursuant to this
Section 14.11.

 

14.12         Advances; Payments; Non-Funding Lenders.

 

(a)                 Advances; Payments. If Agent receives any payment for the
account of the Lenders on or prior to 11:00 a.m. (New York time) on any Business
Day, Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of
such payment on such Business Day. If Agent receives any payment for the account
of the Lenders after 11:00 a.m. (New York time) on any Business Day, Agent shall
pay to each applicable Lender such Lender’s Pro Rata Share of such payment on
the next Business Day. To the extent that any Lender has failed to fund any
Credit Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off
the funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

 

(b)                 Return of Payments.

 

(i)                   If Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by Agent from a Credit Party and such related payment is not received by Agent,
then Agent will be entitled to recover such amount (including interest accruing
on such amount at the Federal Funds Rate for the first Business Day and
thereafter, at the rate otherwise applicable to such Obligation) from such
Lender on demand without set-off, counterclaim or deduction of any kind.

 

(ii)                 If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to a Credit Party or paid to any
other person pursuant to any insolvency law or otherwise, then, notwithstanding
any other term or condition of this Agreement or any other Financing Document,
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to a Credit Party or such other person,
without set-off, counterclaim or deduction of any kind.

 



43

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

14.13         Miscellaneous.

 

(a)                 Neither Agent nor any Lender shall be responsible for the
failure of any Non-Funding Lender to make a Credit Extension or make any other
advance required hereunder. The failure of any Non-Funding Lender to make any
Credit Extension or any payment required by it hereunder shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make the Credit Extension or payment required by it, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make a Credit Extension or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a “Lender” (or be included in the calculation
of “Required Lender” hereunder) for any voting or consent rights under or with
respect to any Financing Document. At Borrower’s request, Agent or a person
reasonably acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such person, all of the Applicable
Commitments and all of the outstanding Credit Extensions of that Non-Funding
Lender for an amount equal to the principal balance of the Credit Extensions
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed assignment agreement reasonably acceptable to Agent.

 

(b)                 Each Lender shall promptly remit to the other Lenders such
sums as may be necessary to ensure the ratable repayment of each Lender’s
portion of any Credit Extension and the ratable distribution of interest, fees
and reimbursements paid or made by any Credit Party. Notwithstanding the
foregoing, if this Agreement requires payments of principal and interest to be
made directly to the Lenders, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is determined that a
Lender received more than its ratable share of scheduled payments made on any
date or dates, then such Lender shall remit to Agent (for Agent to redistribute
to itself and the Lenders in a manner to ensure the payment to Agent of any sums
due Agent hereunder and the ratable repayment of each Lender’s portion of any
Credit Extension and the ratable distribution of interest, fees and
reimbursements) such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent. If any payment or distribution
of any kind or character, whether in cash, properties or securities and whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise, shall be received by a Lender in excess of its ratable share, then
(i) the portion of such payment or distribution in excess of such Lender’s
ratable share shall be received by such Lender in trust for application to the
payments of amounts due on the other Lender’s claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
Agent and other Lenders and (ii) such Lender shall promptly advise Agent of the
receipt of such payment, and, within five (5) Business Days of such receipt and,
in the case of payments and distributions, such Lender shall purchase (for cash
at face value) from the other Lenders (through Agent), without recourse, such
participations in the Credit Extension made by the other Lenders as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them in accordance with the respective Pro Rata Shares of the
Lenders; provided, however, that, if all or any portion of such excess payment
is thereafter recovered by or on behalf of a Credit Party from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest; provided, further, that the
provisions of this Section shall not be construed to apply to (x) any payment
made by a Credit Party pursuant to and in accordance with the express terms of
this Agreement or the other Financing Documents, or (y) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Applicable Commitment pursuant to Section 13.1. Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like shall be required to implement the
terms of this Section. Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section and shall in each case notify the Lenders following any such
purchases.

 

15.DEFINITIONS

 

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

 



44

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

 

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

 

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

 

“Agreement” has the meaning given it in the preamble of this Agreement.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Applicable Commitment” has the meaning given it in Section 2.2

 

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that, for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is three
hundred (300) basis points above the Applicable Floor for the Applicable Libor
Rate.

 

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that, in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin.

 

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that, at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that, at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period commencing as of such adjustment or re-implementation and
continuing until the next Applicable Interest Rate Determination Date, if any.

 



45

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 





“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

 

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that, at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that, at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

 

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.

 

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.

 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

 

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“ATM Facility Account” means a Deposit Account of BioCryst established and
maintained at JPMorgan Chase Bank, N.A. on or about the Closing Date for the
sole purpose of collecting direct proceeds from sales of equity by BioCryst in
connection with its at-the-market facility in accordance with the terms of the
Financing Documents.

 

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to Borrower, choose
a reasonably comparable index or source to use as the basis for the Base Rate
Index.

 

“BioCryst” has the meaning given it in the preamble.

 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

 



46

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Books” means all books and records of a Person, including ledgers, federal and
state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one (1) such Person, or the sole Borrower if there is only one (1) such
Person. The term “Borrower” shall refer to any Person comprising the Borrower if
there is more than one (1) such Person, or the sole Borrower if there is only
one (1) such Person.

 

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance reasonably satisfactory to Agent, adopted by such Person’s
Board of Directors or other appropriate governing body and delivered by such
Person to Agent approving the Financing Documents to which such Person is a
party and the transactions contemplated thereby, as well as any other approvals
as may be necessary or desired to approve the entering into the Financing
Documents or the consummation of the transactions contemplated thereby or in
connection therewith.

 

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty percent (40%) or more
of the combined voting power of Borrower then outstanding securities; (b) during
any period of twelve (12) consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors or board of managers
or similar governing Person(s) of Borrower (together with any new directors or
managers whose election by the board of directors or board of managers or
similar governing Person(s) of Borrower was approved by a vote of not less than
two-thirds (2/3) of the directors or managers then still in office who either
were directors or managers at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors or managers
then in office; (c) Borrower ceases to own and control, directly or indirectly,
all of the economic and voting rights associated with the outstanding securities
of each of its Restricted Subsidiaries except to the extent otherwise permitted
pursuant to the terms of this Agreement; or (d) the occurrence of any “change in
control” or any term or provision of similar effect under any Subordinated Debt
Document or Borrower’s Operating Documents.

 

“Clinical Trial Material” means any raw materials, parts, or supplies used in
the ordinary course of development of a Product for which regulatory approval
has not yet been obtained and that are used exclusively for purposes of
supporting clinical and preclinical research.

 

“Closing Date” has the meaning given it in the preamble of this Agreement.

 

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 



47

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Collateral” means all property (other than Excluded Property), now existing or
hereafter acquired, mortgaged or pledged to, or purported to be subjected to a
Lien in favor of, Agent, for the benefit of Agent and the Lenders, pursuant to
this Agreement and the other Financing Documents, including, without limitation,
all of the property described in Exhibit A hereto.

 

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account, other than Excluded Deposit Accounts.

 

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” means any control agreement, each of which shall be in form
and substance reasonably satisfactory to Agent, entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.

 

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

 

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

 

“Credit Facility” means the term loan credit facilities specified on the Credit
Facility Schedule, including Credit Facility #1 and Credit Facility #2.

 

“Credit Party” means Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
all of whose equity interests have been pledged or hypothecated to Agent under
any Financing Document; and “Credit Parties” means all such Persons,
collectively. Notwithstanding the foregoing, unless the parties shall otherwise
agree in writing, the term “Credit Party” and “Credit Parties” shall not include
any Foreign Subsidiary, Excluded Domestic Holdco or Permitted Joint Venture.

 



48

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

 

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

 

“Default Rate” has the meaning given it in Section 2.6(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Funding Account” is Borrower’s Deposit Account, account number ***,
maintained with Wells Fargo Bank, National Association, and over which Agent has
been granted control for the ratable benefit of all Lenders.

 

“Disqualified Institution” mean any Person that is a pharmaceutical, medical,
biomedical, or life sciences company or any Affiliate thereof (other than any
Affiliate that is (i) a financial investor in such competitor and is not an
operating company or an Affiliate of an operating company (other than such
competitor) and (ii) a bona fide diversified debt fund), in each case as
reasonably determined by Agent.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

 

“Domestic Subsidiary” means each direct or indirect Subsidiary of the Borrower
that is organized under the laws of the United States, a state thereof, or the
District of Columbia.

 

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

 

“Drop-Ship Inventory” means Inventory not to exceed $* * * in value comprised
solely of goods (a) manufactured by * * * (“Supplier”) to fulfill an order
placed by Green Cross Corporation (“Customer”) and held at Supplier’s premises
at * * *, (b) sold to Borrower upon completion of the amount necessary to
fulfill the Customer’s order (at which time title to such goods is transferred
to Borrower), and (c) drop-shipped to Customer by Supplier within 5 Business
Days of Borrower taking title thereto.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any (i) Credit Party or any Subsidiary of a Credit
Party or (ii) so long as no Event of Default has occurred and is continuing, any
Disqualified Institution. Notwithstanding the foregoing, in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party becoming an assignee incident
to such forced divestiture, other than a Disqualified Institution.

 

“Environmental Law” means each present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 



49

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

 

“Event of Default” has the meaning given it in Section 10.1.

 

“Excluded Deposit Account” means any deposit account or securities account used
exclusively as (a) payroll and other employee wage and benefit accounts, (b)
zero balance accounts, (c) the HSBC Cash Collateral Accounts, (d) the Royalty
Hedge Collateral Accounts, (e) the ATM Facility Account, provided that (i) such
ATM Facility Account is not subject to any Lien other than Permitted Liens
permitted pursuant to clause (f) of the definition thereof and (ii) no funds are
deposited or maintained in such ATM Facility Account other than the direct
proceeds from sales of equity by BioCryst in connection with its at-the-market
facility, and (f) the funds or other property held in or maintained in any such
account identified in clauses (a) through (d) in accordance with the terms of
this Agreement.

 

“Excluded Domestic Holdco” means a Subsidiary of the Borrower substantially all
of the assets of which consist of capital stock or other equity interests of a
Foreign Subsidiary held directly or indirectly by such Subsidiary and that does
not engage in any business operations or activities other than that of a holding
company.

 

“Excluded Property” has the meaning given it on Schedule 9.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Credit Extension or
Applicable Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Credit Extension or Applicable Commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6(h)(i) or 2.6(h)(iii), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.6(h)(vi) and (vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Exigent Circumstance” has the meaning given it in Section 13.14.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.

 

“FCPA” has the meaning given it in Section 5.10.

 

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, including without limitation
the United Kingdom, and any successor agency of any of the foregoing.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that, if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

 



50

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

 

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Security Documents, each Subordination Agreement and any
subordination or intercreditor agreement pursuant to which any Indebtedness
and/or any Liens securing such Indebtedness is subordinated to all or any
portion of the Obligations, the Fee Letter(s), each note and guarantee executed
by one (1) or more Credit Parties in connection with the indebtedness governed
by this Agreement, and each other present or future agreement executed by one
(1) or more Credit Parties and, or for the benefit of, the Lenders and/or Agent
in connection with this Agreement, all as amended, restated, or otherwise
modified from time to time.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means (a) BioCryst UK Limited and (b) each other direct or
indirect Subsidiary of the Borrower not organized under the laws of the United
States, a state thereof, or the District of Columbia.

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation all copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, trademarks, service marks and, to the
extent permitted under applicable Law, any applications therefor, whether
registered or not, any trade secret rights, including any rights to unpatented
inventions, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income and other tax refunds, security and other deposits,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including, without limitation, key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means any present or future guarantor of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including: (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.

 



51

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“HSBC Cash Collateral Accounts” means, collectively, Deposit Account #*** and
Deposit Account #*** of BioCryst established and maintained at HSBC Bank for the
sole purpose of securing BioCryst’s obligations under the HSBC Letter of Credit;
provided that (a) no such Deposit Account shall hold an aggregate of cash and
cash equivalents in excess of *** of the aggregate value of the letters of
credit it is securing and (b) with respect to all such Deposit Accounts, the
aggregate amount deposited there in at any time does not exceed ***.

 

“HSBC Letter of Credit” means the letter of credit issued by HSBC Bank in favor
of the landlord with respect to BioCryst’s leased real property located at 2100
Riverchase Center, Ste. 200 / Building 200, Birmingham, AL 35244, in an
aggregate face amount equal to One Million Four Hundred Thousand Dollars
($1,400,000).

 

“Indebtedness” means, without duplication of amounts described by more than one
of the following, (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of, or payment for, property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit (other than trade accounts payable in the Ordinary Course of Business and
liabilities associated with customer prepayments and deposits), (b) obligations
evidenced by notes, bonds, debentures or similar instruments, (c) capital lease
obligations, (d) non-contingent obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (e) equity securities of such Person subject
to repurchase or redemption other than at the sole option of such Person, (f)
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (g) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (h) all Indebtedness of
others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under non-compete agreements, (k) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the Ordinary Course of Business, and (l) Contingent
Obligations.

 

“Indemnified Liabilities” has the meaning given it in Section 14.8.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.

 

“Indemnitees” has the meaning given it in Section 13.2(b).

 

“Indenture” means that certain Indenture, dated as of March 9, 2011, by and
between JPR Royalty Sub and U.S. Bank, National Association, as in effect on the
date hereof.

 



52

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including without limitation the laws of the United Kingdom, and including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief.

 

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

 

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary or a joint venture, (b) to make or commit to make any
acquisition (including through licensing) of (i) of all or substantially all of
the assets of another Person, or (ii) any business, Product, business line or
product line, division or other unit operation of any Person or (c) to make or
purchase any advance, loan, extension of credit or capital contribution to, or
any other investment in, any Person.

 

“IP Security Agreement” means any security agreement executed by Borrower that
grants (or is prepared as a notice filing or recording with respect to) a Lien
or security interest in favor of Agent and/or Lenders on Intellectual Property,
each as amended, restated, or otherwise modified from time to time.

 

“Inactive Subsidiaries” means collectively, Nautilus Holdco, Inc., Boat Merger
Sub, Inc., and Island Merger Sub, Inc.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
provisions.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Requirements” has the meaning given it in Section 6.8(a).

 

“JPR Royalty Sub” means JPR Royalty Sub LLC, a Delaware limited liability
company.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

 

“Lenders” means each of the Persons identified on the Credit Facility Schedule,
as amended from time to time to reflect assignments made in accordance with this
Agreement, that holds an Applicable Commitment.

 

“Libor Rate Index” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first (1st) day of
such Applicable Interest Period or, if such day is not a Business Day, on the
preceding Business Day) in the amount of One Million Dollars ($1,000,000) are
offered to major banks in the London interbank market on or about 11:00 a.m.
(New York time) on the Applicable Interest Rate Determination Date, for a period
of thirty (30) days, which determination shall be conclusive in the absence of
manifest error, by (b) one hundred percent (100%) minus the Reserve Percentage;
provided, however, that Agent may, upon prior written notice to Borrower, choose
a reasonably comparable index or source to use as the basis for the Libor Rate
Index. The Libor Rate Index may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then Applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the Libor
Rate Index; provided, however, that, notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender require such Lender to furnish to Borrower a statement setting forth the
basis for adjusting such Libor Rate Index and the method for determining the
amount of such adjustment.

 



53

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of Agent’s Lien (or any Lender’s Lien therein to the extent provided
for in the Financing Documents) in the Collateral; (b) a material impairment in
the value of the Collateral; (c) a material adverse change in the business,
operations, or condition (financial or otherwise) or prospects of the Credit
Parties, taken as a whole; or (d) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

“Material Agreement” means (a) each Royalty Hedge Document, (b) the Seqirus UK
License Agreement, (c) the License and Services Agreement between BioCryst and
MDCP, LLC, dated as of September 23, 2016, as amended restated or otherwise
modified from time to time in accordance with the terms of this Agreement (the
“Intercompany License Agreement”), (d) the agreements listed in the Disclosure
Schedule under the heading “Material Agreements”, (e) each agreement or contract
to which a Credit Party is a party relating to Material Intangible Assets or
development of Products or Intellectual Property and that is material to the
business of the Credit Parties, (f) any agreement with respect to any material
Product, the loss of which would materially impair Borrower’s ability to sell or
market such Product, and (g) any agreement or contract to which such Credit
Party or its Restricted Subsidiaries is a party, the termination of which could
reasonably be expected to result in a Material Adverse Change.

 

“Material Indebtedness” has the meaning given it in Section 10.1(e).

 

“Material Intangible Assets” means (a) all of Borrower’s Intellectual Property
and (b) each license or sublicense agreements or other agreements with respect
to rights in Intellectual Property, that, in the case of each of clauses (a) and
(b), is material to the condition (financial or other), business or operations
of Borrower.

 

“Maturity Date” means January 1, 2022.

 



54

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

 

“MidCap” has the meaning given it in the preamble of this Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

 

“Non-Consenting Lender” has the meaning given it in Section 13.14(d).

 

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes Agent or the Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents. “Obligations” does not include
obligations under any warrants issued to Agent or a Lender.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State (or other appropriate Governmental
Authority) of such Person’s jurisdiction of formation on a date that is no
earlier than thirty (30) days prior to the Closing Date, and (a) if such Person
is a corporation, its bylaws and articles of incorporation, articles of
association, articles of amalgamation or articles of amendment (as applicable)
in current form, (b) if such Person is a limited liability company, its limited
liability company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower to the extent
approved by Agent, which shall in any event be at arms-length.

 

“Original Closing Date” has the meaning set forth in the Recitals hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

 

“Other Tax Certification” means such certification or evidence, in each case in
form and substance reasonably satisfactory to Agent, that any Lender or
prospective Lender is exempt from, or eligible for a reduction in, U.S. federal
withholding tax or backup withholding tax, including evidence supporting the
basis for such exemption or reduction.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

 



55

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Participant Register” has the meaning given it in Section 13.1(c).

 

“Patheon Inventory” means that Inventory of the Credit Parties to be sold to
Seqirus UK Limited pursuant to Section 3.4 of the Seqirus UK License Agreement.

 

“Payment Date” means the first calendar day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.

 

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the Code or is covered by Title
IV of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

 

“Peramivir IP” means the BioCryst Patents (as defined in the Seqirus UK License
Agreement), the BioCryst Know-How (as defined in the Seqirus UK License
Agreement) and any other Intellectual Property necessary to perform Borrower’s
obligations under the Seqirus UK License Agreement.

 

“Peramivir SPE” has the meaning given it in the preamble.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permitted Contest” has the meaning given it in Section 6.4.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed *** in the aggregate at any time outstanding; (c)
Contingent Obligations arising under indemnity agreements with title insurers;
(d) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Article 7; (e) Contingent Obligations arising
under the Financing Documents; (f) so long as there exists no Event of Default
both immediately before and immediately after giving effect to any such
transaction, Contingent Obligations existing or arising under any swap contract,
provided, however, that such obligations are (or were) entered into by Borrower
or an Affiliate in the Ordinary Course of Business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person and not for purposes
of speculation; (g) Contingent Obligations existing or arising in connection
with any security deposit or letter of credit obtained for the sole purpose of
securing a lease of real property, or in connection with ancillary bank services
such as a corporate credit card facility, provided that the aggregate face
amount of all such security deposits, letters of credit and ancillary bank
services does not at any time exceed ***; (h) Contingent Obligations arising in
connection with the HSBC Letters of Credit secured solely by Liens permitted
pursuant to clause (m) of the definition of Permitted Liens; (i) Contingent
Obligations not to exceed Three Million Nine Hundred Thousand Dollars
($3,900,000) arising in connection with the Royalty Hedges; and (j) other
Contingent Obligations not permitted by clauses (a) through (h) above, not to
exceed *** in the aggregate at any time outstanding; provided, however, that,
notwithstanding the foregoing, the Peramivir SPE shall not be entitled to incur
any Contingent Obligations if doing so would cause a violation of the SPE
Covenants.

 

“Permitted Indebtedness” means: (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule; (c)
Indebtedness secured by Permitted Liens permitted pursuant to clause (b) of the
definition thereof; (d) Subordinated Debt; (e) unsecured Indebtedness to trade
creditors incurred in the Ordinary Course of Business; (f) Permitted Contingent
Obligations; (g) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness set forth in (b) and (c)
above, provided, however, that the principal amount thereof is not increased or
the terms thereof are not modified to impose more burdensome terms upon the
obligors thereunder; (h) intercompany Indebtedness owed by a Foreign Subsidiary
to a Credit Party that does not exceed *** outstanding in the aggregate at any
one time and solely to the extent that such Indebtedness constitutes a
“Permitted Investment” of such Credit Party; and (i) Indebtedness consisting of
intercompany loans and advances made by any Credit Party to any other Credit
Party, provided that (1) the obligations of the Credit Parties under such
intercompany loan shall be subordinated at all times to the Obligations of the
Credit Parties hereunder or under the other Financing Documents in a manner
satisfactory to Agent, and (2) to the extent that such Indebtedness is evidenced
by a promissory note or other written instrument, Borrower shall pledge and
deliver to Agent, for the benefit of itself and the Lenders, the original
promissory note or instrument, as applicable, along with an endorsement in blank
in form and substance reasonably satisfactory to Agent; provided, further, that,
notwithstanding the foregoing, the Peramivir SPE shall not be entitled to incur
any Indebtedness if doing so would cause a violation of the SPE Covenants.

 



56

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Permitted Investments” means: (a) Investments (i) existing on the Closing Date
and described on the Disclosure Schedule and (ii) in Subsidiaries made prior to
the Original Closing Date; (b) Investments consisting of cash equivalents; (c)
any Investments permitted by Borrower’s investment policy, as amended from time
to time, provided that such investment policy (and any material amendment
thereto) has been approved in writing by Agent, it being acknowledged and agreed
that the investment policy provided to Agent on or prior to the Original Closing
Date has been approved (provided that under no circumstances shall Borrower be
permitted to invest in or hold Margin Stock); (d) Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of any Credit Party; (e) Investments
consisting of deposit accounts or securities accounts in which Agent has a first
priority perfected security interest; (f) Investments of cash and cash
equivalents in (x) Restricted Subsidiaries that are Foreign Subsidiaries, but
solely to the extent that the aggregate amount of such Investments does not
exceed *** for the twelve (12)-month period immediately preceding the making of
any such Investment, and (y) Restricted Subsidiaries that are Domestic
Subsidiaries but solely to the extent that the aggregate amount of such
Investments does not exceed *** for the twelve (12)-month period immediately
preceding the making of any such Investment; provided, however, that the
aggregate amount of such Investments made in any Restricted Subsidiary shall
not, in any event, exceed the amount necessary to fund the current operating
expenses of such Restricted Subsidiary (taking into account their revenue from
other sources); (g) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; (h) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the Ordinary Course of Business; (i) Investments by one
Borrower in another Borrower; and (j) to the extent constituting Investments,
Investments consisting of Permitted Licenses; provided, however, that,
notwithstanding the foregoing, no Borrower shall be entitled to make any
Investment if doing so would cause a violation of the SPE Covenants.

 

“Permitted Joint Venture” means any joint venture formed or entered into by a
Credit Party for the sole purposes of entering into Permitted License with a
Credit Party and undertaking activities directly related thereto to the extent
such activities are not otherwise prohibited pursuant to the terms of this
Agreement or any other Financing Document.

 

“Permitted License” means:

 

(a)                 the licenses set forth on the Disclosure Schedules as of the
Closing Date, as such licenses are in effect on the Closing Date and without
giving effect to any material amendments or other modifications thereto,

 

(b)                 the license of Intellectual Property rights granted by
Peramivir SPE pursuant to the Seqirus UK License Agreement,

 



57

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(c)                 the Intercompany License Agreement,

 

(d)                 any non-exclusive license of Intellectual Property rights of
Borrower (other than the Peramivir SPE) or its Subsidiaries to a third party or
Permitted Joint Venture,

 

(e)                 any exclusive license of Intellectual Property rights of
Borrower (other than the Peramivir SPE) or its Subsidiaries to a third party or
a Permitted Joint Venture so long as such Permitted Licenses are exclusive
solely as to ***,

 

(f)                  any exclusive license of Intellectual Property rights of
Borrower (other than the Peramivir SPE) to a third party or a Permitted Joint
Venture to the extent such Intellectual Property rights relate solely to the
***,

 

(g)                 any exclusive license of Intellectual Property rights of
Borrower (other than the Peramivir SPE) to a third party or a Permitted Joint
Venture to the extent such Intellectual Property rights relate solely to (i) ***
or (ii) ***; provided that no such license shall be permitted pursuant to this
clause (g) unless, at the time such license is entered into, Borrower is ***;

 

provided, however, no license shall be permitted pursuant to clauses (d)-(g)
above unless such license (x) has been approved by Borrower’s Board of
Directors, (y) does not result in a legal transfer of title to the licensed
property, and (z) is granted in exchange for fair consideration and pursuant to
commercially reasonable arms’ length terms.

 

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens or capital leases securing no more than ***
in the aggregate amount outstanding (in addition to any Liens permitted pursuant
to subsection (a) above) (i) on Equipment acquired or held by a Credit Party
incurred for financing the acquisition of the Equipment, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment; (c) Liens for taxes, fees,
assessments or other government charges or levies, either not delinquent or
being contested in good faith and for which adequate reserves are maintained on
the Books of the Credit Party against whose asset such Lien exists, provided
that no notice of any such Lien has been filed or recorded under any applicable
law, including, without limitation, the IRC and the treasury regulations adopted
thereunder; (d) statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided that they have no priority over any of Agent’s
Liens and the aggregate amount of such Liens for all Credit Parties does not at
any time exceed ***; (e) leases or subleases of real property granted in the
Ordinary Course of Business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the Ordinary Course of Business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Agent a security interest; (f) banker’s
liens, rights of set-off and Liens in favor of financial institutions incurred
made in the Ordinary Course of Business arising in connection with a Credit
Party’s Collateral Accounts provided that such Collateral Accounts are subject
to a Control Agreement to the extent required hereunder; (g) Liens to secure
payment of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the Ordinary Course of Business
(other than Liens imposed by ERISA); (h) Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default; (i)
easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; (j) Liens incurred in the
extension, renewal or refinancing of the indebtedness secured by Liens described
in (a) and (b) above, but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness may not increase; (k) [reserved]; (l) solely with respect to
BioCryst, the pledge of its membership interests in JPR Royalty Sub pursuant to
the “Pledge and Security Agreement” (as defined in the Indenture); (m) Liens in
favor of HSBC Bank on the HSBC Cash Collateral Accounts to the extent securing
obligations of Borrowers permitted pursuant to clause (h) of the definition of
Permitted Contingent Obligations; and (n) Liens in favor of Morgan Stanley
Capital Services, Inc. on the Royalty Hedge Collateral Account to the extent
securing obligations of Borrowers permitted pursuant to clause (i) of the
definition of Permitted Contingent Obligations; provided, however, that,
notwithstanding the foregoing, the Peramivir SPE shall not be entitled grant or
suffer to exist any Lien if doing so would cause a violation of the SPE
Covenant.

 



58

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by Borrower in favor of Agent, for the benefit of the Lenders,
covering all the equity interests respectively owned by the Credit Parties, as
amended, restated, or otherwise modified from time to time.

 

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

 

“Products” means any products manufactured, sold, developed, tested or marketed
by Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 6); provided that, for the avoidance of doubt, any new
Product not disclosed on the Products Schedule shall still constitute a
“Product” as herein defined.

 

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and the Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

 

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the date hereof, executed by the Borrower in favor of Agent, in form and
substance satisfactory to Agent.

 

“Recipient” means Agent and any Lender, as applicable.

 

“Register” has the meaning given it in Section 13.1(c).

 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 

“Registered IP Disclosure Location” means Canada, France, Germany, Japan, the
United Kingdom and the United States.

 

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

 

“Regulatory Reporting Event” has the meaning given it in Section 6.16(a).

 

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Restricted Subsidiaries as such activities are being conducted by such Borrower
and its Restricted Subsidiaries with respect to such Product at such time and
any drug listings and drug establishment registrations under 21 U.S.C. Section
510, registrations issued by DEA under 21 U.S.C. Section 823 (if applicable to
any Product), and those issued by State governments for the conduct of
Borrower’s or any Restricted Subsidiary’s business.

 



59

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than fifty-one percent (51%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than fifty-one percent (51%) of the aggregate
outstanding principal amount of the Credit Extensions.

 

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Restricted Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Restricted Subsidiaries. Without
limiting the generality of the foregoing, “Required Permits” includes any
Regulatory Required Permit.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

 

“Restricted Subsidiary” means (i) to the extent constituting a Subsidiary, each
Permitted Joint Venture, (ii) each Excluded Domestic Holdco, (iii) each Foreign
Subsidiary, and (iv) any other Subsidiary that is not an Unrestricted
Subsidiary.

 

“Royalty Hedge Collateral Account” means Deposit Account #*** of BioCryst
established and maintained at Morgan Stanley Capital Services Inc. for the sole
purpose of securing BioCryst’s obligations under the Royalty Hedge; provided,
that (a) the aggregate amount deposited therein at any time does not exceed
Three Million Nine Hundred Thousand Dollars ($3,900,000) and (b) Borrower shall
not deposit any amounts therein in excess of the maximum amount required to be
deposited therein at the time of such deposit.

 

“Royalty Hedge” means the Confirmation of terms and conditions of ISDA Master
Agreement, dated as of March 7, 2011, between Morgan Stanley Capital Services
Inc. and BioCryst Pharmaceuticals, Inc. dated as of March 9, 2011, in an
aggregate notional amount equal to Three Million Nine Hundred Thousand Dollars
($3,900,000).

 

“Royalty Hedge Documents” means the Royalty Hedge and all agreements and
documents entered into from time to time by a Credit Party in connection
therewith.

 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance reasonably satisfactory to Agent, executed by such Person’s
secretary (or other appropriate officer acceptable to Agent in its sole but
reasonable discretion) on behalf of such Person certifying (a) that such Person
has the authority to execute, deliver, and perform its obligations under each of
the Financing Documents to which it is a party, (b) that attached to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), (d) that attached to such certificate are true,
correct, and complete copies of the Operating Documents of Borrower (or the
equivalent thereof in the relevant jurisdiction of organization of such Credit
Party) and good standing certificates of Borrower certified by the Secretary of
State of the state(s) of organization of Borrower (or the equivalent thereof in
the relevant jurisdiction of organization of such Credit Party) as of a date no
earlier than thirty (30) days prior to the Closing Date, (e) that attached to
such certificate is true, correct, and complete copy of the Borrower’s
Registration Rights Agreement/Investors’ Rights Agreement, voting agreements or
other agreements among shareholders and any amendments to the foregoing, and (f)
that Agent and the Lenders may conclusively rely on such certificate unless and
until such Person shall have delivered to Agent a further certificate canceling
or amending such prior certificate.

 



60

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

“Secured Promissory Note” has the meaning given it in Section 2.7.

 

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 

“Security Documents” means, collectively, the Pledge Agreement, each IP Security
Agreement, each Control Agreement, the Reaffirmation Agreement, and each other
agreement, document or instrument executed concurrently herewith or at any time
hereafter pursuant to which one (1) or more Credit Parties or any other Person
provides, as security for all or any portion of the Obligations, a Lien on any
of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Seqirus UK License Agreement” means that certain License Agreement, by and
among BioCryst Pharmaceuticals, Inc. and Seqirus UK Limited, dated as of June
16, 2015, as in effect on the date hereof.

 

“Stated Rate” has the meaning given it in Section 2.6(g).

 

“Subordinated Debt” means indebtedness incurred by Borrower which shall be (a)
in an amount satisfactory to Agent, (b) made pursuant to documents in form and
substance reasonably satisfactory to Agent (the “Subordinated Debt Documents”),
and (c) subordinated to all of Borrower’s now or hereafter indebtedness to Agent
and the Lenders pursuant to a Subordination Agreement.

 

“Subordination Agreement” means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person. Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transfer” has the meaning given it in Section 7.1.

 

“Unrestricted Subsidiary” means (a) JPR Royalty Sub and (b) any other any
Subsidiary of Borrower which Agent may agree from time to time, in its sole
discretion, that Borrower may designate as an Unrestricted Subsidiary for
purposes of this Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Withholding Agent” means Borrower and Agent.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 





61

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

 

BORROWER:

 

BIOCRYST PHARMACEUTICALS, INC.

 



  By:  /s/ Jon Stonehouse  (SEAL)   Name:  Jon Stonehouse     Title:  Chief
Executive Officer  

 


 

MDCP, LLC

 



  By:  /s/ Jon Stonehouse  (SEAL)   Name:  Jon Stonehouse     Title:  Chief
Executive Officer  

 



 

 



 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 



AGENT:

 

MIDCAP FINANCIAL TRUST

 



  By:  Apollo Capital Management, L.P.,   its investment manager            
By:  Apollo Capital Management GP, LLC,     its general partner             By:
/s/ Maurice Amsellem  (SEAL)   Name:  Maurice Amsellem     Title: Authorized
Signatory  

 

 





 
 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

LENDERS:

 

MIDCAP FINANCIAL TRUST

 



  By:  Apollo Capital Management, L.P.,   its investment manager            
By:  Apollo Capital Management GP, LLC,     its general partner             By:
/s/ Maurice Amsellem  (SEAL)   Name:  Maurice Amsellem     Title: Authorized
Signatory  





 

 

MIDCAP FUNDING V TRUST

 



  By:  Apollo Capital Management, L.P.,   its investment manager            
By:  Apollo Capital Management GP, LLC,     its general partner             By:
/s/ Maurice Amsellem  (SEAL)   Name:  Maurice Amsellem     Title: Authorized
Signatory  

 


 

MIDCAP FUNDING XIII TRUST

 



  By:  Apollo Capital Management, L.P.,   its investment manager            
By:  Apollo Capital Management GP, LLC,     its general partner             By:
/s/ Maurice Amsellem  (SEAL)   Name:  Maurice Amsellem     Title: Authorized
Signatory  



 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 



LENDERS:

 

ELM 2016-1 TRUST

 



  By:  MidCap Financial Services Capital Management,   LLC, as Servicer        
    By: /s/ John O’Dea  (SEAL)   Name:  John O’Dea     Title: Authorized
Signatory  



 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

LENDERS:

 

FLEXPOINT MCLS SPV LLC

 



  By: /s/ Daniel Edelman  (SEAL)   Name:  Daniel Edelman     Title: Vice
President  

 

 



 

Address:

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for BioCryst transaction
Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

 

with a copy to:

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 

 

 

 






 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.






 

EXHIBITS AND SCHEDULES

 

EXHIBITS



 

Exhibit A Collateral Exhibit B Form of Compliance Certificate Exhibit C Credit
Extension Form

 

SCHEDULES

 

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

SPE Covenant Schedule

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

EXHIBIT A

 

COLLATERAL

 

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

 

(a)       all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

(b)       all Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property without Agent’s and the Lenders’ prior written consent.

 

Notwithstanding the foregoing, in no event shall Collateral include any of the
following: (a) any license or contract as in effect on the date hereof, but only
to the extent that the granting of a security interest therein is prohibited by
or would constitute a default under such license or contract as in effect on the
date hereof, and only to the extent that such prohibition or default is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
(including, without limitation, Sections 9-406, 9-407 and 9-408 of the UCC) or
any other applicable law, provided that, upon the termination or expiration of
any such prohibition or default, such license or contract shall automatically be
subject to the security interest granted in favor of Agent hereunder and shall
become part of the “Collateral”, (b) the equity interests in JPR Royalty Sub to
the extent that Borrower is prohibited from pledging such interests pursuant to
the terms of the Pledge and Security Agreement (as defined in the Indenture),
provided that, upon the termination or expiration of such prohibition or
termination of, or payment in full of the “Secured Obligations” under the
Indenture, the equity interests in JPR Royalty Sub shall automatically be
subject to the security interest granted in favor of Agent hereunder and shall
become part of the “Collateral,” (c) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which the grant
of a security interest therein would impair the validity or enforceability of or
render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C. Section
1051(c) or any successor provision, such intent-to-use trademark application
shall be considered Collateral, (d) any equity interests in any Subsidiary that
is a Foreign Subsidiary that is not a Credit Party or Excluded Domestic Holdco,
in each case in excess of 65% of all of the issued and outstanding voting shares
of capital stock of such Foreign Subsidiary or Excluded Domestic Holdco, (e) any
Excluded Deposit Accounts, and (f) the Patheon Inventory, but only to the extent
that the granting of a security interest therein is prohibited by the Seqirus UK
License Agreement; provided that, upon the termination or expiration of any such
prohibition, the Patheon Inventory, to the extent Borrower has a right, title or
interest therein, then shall automatically be subject to the security interest
granted in favor of Agent hereunder and shall become part of the “Collateral”
(collectively, all of the foregoing exclusions in clauses (a)-(f), “Excluded
Property”); provided, however, that Excluded Property shall not include any
proceeds, products, substitutions, receivables or replacements of Excluded
Property (unless such proceeds, products, substitutions, receivables or
replacements would otherwise constitute Excluded Property).

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 



TO:  MidCap Financial Trust, as Agent FROM:   __________________________________
DATE:  ________________, 201__

 

 

The undersigned authorized officer of BIOCRYST PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), certifies that, under the terms and conditions of the
Credit and Security Agreement between Borrower, Agent and the Lenders (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Agreement”):

 

(1)        Borrower is in complete compliance with all required covenants for
the month ending _______________, 201__, except as noted below;

 

(2)        there are no Events of Default;

 

(3)        all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(4)        each of Borrower and the other Credit Parties and Restricted
Subsidiaries has timely filed all required Tax returns and reports, and has
timely paid all foreign, federal, state and local Taxes, assessments, deposits
and contributions owed except as otherwise permitted pursuant to the terms of
the Agreement;

 

(5)        no Liens have been levied or claims made against Borrower or any of
its Restricted Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Agent; and

 

(6)       [attached hereto is an updated [Disclosure Schedule][Required Permits
Schedule][Products Schedule][Intangible Assets Schedule][INSERT AS APPROPRIATE]
as required to be updated pursuant to the terms of the Credit and Security
Agreement.]1

 

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate. The undersigned certifies, in his/her capacity as
an officer of Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 





 

 ________________________

1 To be included only with financial statements delivered for periods ending
March 31st and September 30th, respectively.





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Please indicate compliance status by circling Yes/No under “Complies” column.  

Reporting Covenant

 

Required Complies Monthly Financial Statements Monthly within ***

Yes          No

 

Audited Financial Statements Annually within *** after FYE

Yes          No

 

Board Approved Projections Annually within *** after FYE

Yes          No

 

Compliance Certificate Monthly within ***

Yes          No

 

 





The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



 

 

 



 

 



 



 

 



BIOCRYST PHARMACEUTICALS, INC.   AGENT USE ONLY       By:      Received by:   
Name:      authorized signer Title:     Date:                    Verified:      
  authorized signer       Date:                   Compliance Status:        Yes
      No

 





 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

EXHIBIT C

 

CREDIT EXTENSION Form

 

Deadline is Noon New York Time

 

Date: __________________, 201__

 

 

      Loan Advance:           Complete Outgoing Wire Request section below if
all or a portion of the funds from this loan advance are for an outgoing wire.  
    From Account #     To Account #    (Loan Account #)   (Deposit Account #)  
    Amount of Advance $              Requested Date of Advance (subject to
requirements of Credit and Security Agreement): ______________   All of
Borrower’s representations and warranties in the Credit and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:  
Authorized Signature:      Phone Number:   Print Name/Title:          



 





 

          Outgoing Wire Request:               Complete only if all or a portion
of funds from the loan advance above is to be wired.           Beneficiary
Name:      Amount of Wire: $              Beneficiary Lender:      Account
Number:              City and State:                   Beneficiary Lender
Transit (ABA) #:     Beneficiary Lender Code (Swift, Sort, Chip, etc.):   (For
International Wire Only)       Intermediary Lender:     Transit (ABA) #:        
    For Further Credit to:         Special Instruction:                   By
signing below, I (we) acknowledge and agree that my (our) funds transfer request
shall be processed in accordance with and subject to the terms and conditions
set forth in the agreements(s) covering funds transfer service(s), which
agreements(s) were previously received and executed by me.           Authorized
Signature:     2nd Signature (if required):    Print Name/Title:     Print
Name/Title:   Telephone #:     Telephone #:            



 



 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

CREDIT FACILITY SCHEDULE

 

The following Credit Facility is specified on this Credit Facility Schedule:

 

Credit Facility #1:

 

Credit Facility and Type:          Term

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender Applicable Commitment MidCap Funding V Trust One Million Five Hundred
Thousand Dollars ($1,500,000)

MidCap Funding XIII Trust

 

Five Million Dollars ($5,000,000) Elm 2016-1 Trust Thirteen Million and Five
Hundred Thousand Dollars ($13,500,000)

Flexpoint MCLS SPV LLC

 

Three Million Dollars ($3,000,000)

 

Total

 

Twenty-Three Million Dollars ($23,000,000)

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period: means the one (1)-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

 

Applicable Floor: means one half of one percent (0.5%) per annum for the
Applicable Libor Rate.

 

Applicable Funding Conditions: Not applicable.

 

Applicable Margin: a rate of interest equal to eight percent (8.0%) per annum.

 

Applicable Prepayment Fee: None, it being understood that Credit Facility # 1
was paid in full on the Closing Date.

 

Closed Period: Not applicable.

 

Commitment Commencement Date: Original Closing Date.

 

Commitment Termination Date: the close of the Business Day following the
Original Closing Date.

 

Minimum Credit Extension Amount: $23,000,000.

 

Permitted Purpose: Not Applicable



 



 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

Credit Facility #2:

 

Credit Facility and Type:          Term

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender Applicable Commitment MidCap Financial Trust Twelve Million and Five
Hundred Thousand Dollars ($12,500,00) MidCap Funding XIII Trust Fourteen Million
and Five Hundred Thousand Dollars ($14,500,00)

Flexpoint MCLS SPV LLC

 

Three Million Dollars ($3,000,000)

 

Total:

 

Thirty Million Dollars ($30,000,000)

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period: means the one (1)-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

 

Applicable Floor: means one half of one percent (0.5%) per annum for the
Applicable Libor Rate.

 

Applicable Funding Conditions: Not applicable.

 

Applicable Margin: a rate of interest equal to eight percent (8.0%) per annum.

 

Applicable Prepayment Fee: means the following amount, calculated as of the date
(the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in the
case of prepayments required under the Financing Documents or the date that any
voluntary prepayment is made: (a) for an Accrual Date on or after the Closing
Date through and including the date that is twelve (12) months after the Closing
Date, three percent (3.0%) multiplied by the amount of the outstanding principal
of the Credit Extension prepaid or required to be prepaid (whichever is
greater); (b) for an Accrual Date after the date that is twelve (12) months
after the Closing Date through and including the date that is twenty-four (24)
months after the Closing Date, two percent (2.0%) multiplied by the amount of
the outstanding principal of the Credit Extension prepaid or required to be
prepaid (whichever is greater); or (c) for an Accrual Date after the date that
is twenty-four (24) months after the Closing Date, zero percent (0.0%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is greater).

 

Closed Period: Not applicable.

 

Commitment Commencement Date: Closing Date.

 

Commitment Termination Date: the close of the Business Day following the Closing
Date.

 

Minimum Credit Extension Amount: $30,000,000.

 

Permitted Purpose: Not Applicable

 

 



 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

AMORTIZATION SCHEDULE

 

Credit Facility #1:

 

Not applicable, it being understood that Credit Facility # 1 was paid in full on
the Closing Date.

 

Credit Facility #2:

 

Commencing on August 1, 2019, and continuing on the first (1st) day of each
calendar month thereafter, Borrower shall pay to Agent as a principal payment
under the Credit Facility outstanding an amount equal to the Amortization
Payment (defined below) as an amortization payment in respect of the Credit
Extensions made under such Credit Facility. The term “Amortization Payment”
means the principal payment based upon a thirty (30)-month straight-line
amortization of equal monthly principal payments. Notwithstanding anything to
the contrary contained in the foregoing, the entire remaining outstanding
principal balance under the Credit Extensions shall mature and be due and
payable upon the Maturity Date.

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

POST CLOSING OBLIGATIONS SCHEDULE

 

Borrower shall satisfy and complete each of the following obligations, or
provide Agent with each of the items listed below, as applicable, on or before
the date indicated below, all to the satisfaction of Agent in its sole and
absolute discretion:

 

1.Borrowers shall, by the date that is *** following the Closing Date (or such
later date as Agent may reasonably agree in writing), provide Agent evidence
satisfactory to Agent that each Inactive Subsidiary has been dissolved or
otherwise wound up or merged out of existence, in each case, in accordance with
applicable Law and the terms of the Financing Documents.

 

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 



CLOSING DELIVERIES SCHEDULE

 

1.duly executed signatures to the Financing Documents to which Borrower is a
party;

2.[reserved];

3.the Operating Documents of Borrower and good standing certificates of Borrower
(or the equivalent thereof in the relevant jurisdiction of organization of
Borrower) certified by the Secretary of State or similar entity of the
jurisdiction of organization of Borrower as of a date no earlier than thirty
(30) days prior to the Closing Date;

4.good standing certificates (or the equivalent thereof in the relevant
jurisdiction of organization of Borrower) dated as of a date no earlier than
thirty (30) days prior to the Closing Date to the effect that Borrower is
qualified to transact business in all states in which the nature of Borrower’s
business so requires;

5.duly executed signatures to the completed Borrowing Resolutions for Borrower;

6.certified copies, dated as of a recent date, of Lien, bankruptcy, insolvency,
judgment, copyright, patent and trademark searches in each jurisdiction
reasonably requested by Agent with respect to the Credit Parties, as Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

7.the Perfection Certificate executed by Borrower;

8.a legal opinion of Borrower’s counsel dated as of the Closing Date together
with the duly executed signatures thereto;

9.payment of the fees and expenses of Agent and the Lenders then accrued,
including pursuant to the Fee Letters;

10.a duly executed Secretary’s Certificate dated as of the Closing Date which
includes copies of the completed Borrowing Resolutions for Borrower;

11.timely receipt by Agent of an executed disbursement letter;

12.a certificate executed by a Responsible Officer of Borrower, in form and
substance reasonably satisfactory to Agent, which shall certify as to certain
conditions to the funding of the Credit Extensions on the Closing Date;

13.a Control Agreement, duly executed by BioCryst, Agent and Wells Fargo Bank,
N.A. with respect to each Securities Account maintained at Wells Fargo Bank,
N.A.; and

 

 

 

 

 

 







 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 



DISCLOSURE SCHEDULE

 

Scheduled Collateral Accounts

 

Bank Name Account Type Account Number Wells Fargo Bank, NA *** *** Wells Fargo
Bank, NA *** ***

Wells Fargo Bank, NA

 

 

*** ***

Wells Fargo Bank, NA

 

 

*** ***

Wells Fargo Bank, NA

 

*** *** Wells Fargo Bank, NA *** *** HSBC *** *** HSBC *** *** Wells Fargo
Clearing Services, LLC *** ***

US Bank, NA

 

 

*** ***

Morgan Stanley

 

*** *** J.P. Morgan *** ***

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Scheduled Permitted Investments

 

NONE.

 

 

 

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Scheduled Permitted Liens

 

Debtor Secured Party Collateral State and Jurisdiction Filing Date and Number
(include original file date and continuations, amendments, etc.) BioCryst
Pharmaceuticals, Inc. MRC Computer Corp.

Laboratory and Computer equipment

 

 

Delaware

Initial Filing 2/21/13

20130692039

 

BioCryst Pharmaceuticals, Inc. MRC Computer Corp. Laboratory and Computer
equipment Delaware

Initial Filing 2/21/13

20130691841

BioCryst Pharmaceuticals, Inc. GreatAmerica Financial Services Corporation
Copier Delaware

Initial Filing 8/7/14

20143219284

BioCryst Pharmaceuticals, Inc. GreatAmerica Financial Services Corporation
Copier Delaware TBD

 

 

 




 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Scheduled Permitted Indebtedness

 

Lease Obligations       Maturity Months Remaining Original Asset Cost Total
Monthly Payment Outstanding Obligation *** *** *** *** ***
                            ***                     ***                    ***
*** *** *** *** ***                             ***                     ***
              *** *** *** *** *** ***              ***               ***
              *** *** *** *** *** *** ***                  ***
                   *** *** *** *** *** *** ***               ***
                *** *** *** *** *** ***                ***                  ***
                   *** *** *** *** *** ***                ***
                 ***                    *** *** *** *** *** ***
               ***               ***                 *** *** *** *** *** *** ***
                 ***                 *** *** *** *** *** ***              ***
            ***             *** *** *** *** *** ***                *** ***
              *** *** *** *** *** ***                ***                  ***
              ***

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

Scheduled Material Agreements

 

1.Joint Research and License Agreement, dated November 23, 1994, by and between
BioCryst Pharmaceuticals, Inc. and The University of Alabama at Birmingham (“UAB
Agreement”).

 

 

 

 

 


 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

Permitted License

 

1.See “Intangible Assets Schedule—License and Similar Agreements—Material
License Agreements”

 

The Company also has the following outbound licenses existing on the Closing
Date:

 

1.License, Development and Commercialization Agreement, dated February 28, 2007,
by and between Shionogi & Co., Ltd. and BioCryst Pharmaceuticals, Inc.



 

2.First Amendment to License, Development and Commercialization Agreement,
effective as of September 30, 2008, between BioCryst Pharmaceuticals, Inc. and
Shionogi & Co., Ltd.



 

3.Amended and Restated Agreement, dated November 11, 2011, by and between
BioCryst Pharmaceuticals, Inc. and Mundipharma International Holdings Limited.



 

4.Supply, Distribution and Licensing Agreement, dated March 2, 2011, by and
between BioCryst Pharmaceuticals, Inc. and Neopharm Scientific Ltd.



 

5.License, Development and Commercialization Agreement, dated June 12, 2006, by
and between BioCryst Pharmaceuticals, Inc. and Green Cross Corporation.

 



 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

Scheduled Litigation

 

NONE.

 

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

 

NONE.

 

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

INTANGIBLE ASSETS SCHEDULE

 

See Summaries of US, Canadian, UK, German, French, and Japanese Patents and
Applications in BioCryst Patent Estate, attached as Exhibit A.

 

See Summary of US, Canadian, UK, German, French, and Japanese Trademark
Registrations and Applications in BioCryst Estate, attached as Exhibit B.

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 



EXHIBIT A

 

Summary of US Patents and Applications in BioCryst Patent Estate – July 12, 2018





 



 Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

Patent
or Application Number

 

Filing Date2

Projected

Expiration Date3

            BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * *

BioCryst

 

* * * Patent * * * * * * * * *

BioCryst

 

* * * Patent * * * * * * * * * BioCryst* * * * Patent * * * * * * * * *
BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * * * * * *
* BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * * * * *
* * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * * * *
* * * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * * *
* * * * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * *
* * * * * BioCryst * * * Patent * * * * * * * * * BioCryst* * * * Patent * * * *
* * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst * * * Patent * * * *
* * * * *

 



Confidential



 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of US Patents and Applications in BioCryst Patent Estate – July 12, 2018



 

 Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

Patent
or Application Number

 

Filing Date2

Projected

Expiration Date3

            BioCryst* * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * *

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of US Patents and Applications in BioCryst Patent Estate – July 12, 2018



 

 Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

Patent
or Application Number

 

Filing Date2

Projected

Expiration Date3

            BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * *

 

 

NOTES:



1 The asterisk (*) indicates "Licensee" status.



2 Unless otherwise indicated, PCT filing date is listed. The asterisk (*)
indicates earliest US Utility filing date for non-PCT- based applications.



3 Projected expiration dates extending beyond 20 years include PTA adjustments.



4 Safety continuation application based on parent * * *.



5 Safety continuation application based on parent * * *.



6 Safety continuation application based on parent * * *.



7 US national-stage of * * *.



8 US national-stage of * * *.



9 Safety continuation application based on parent * * *.



10 Safety divisional application based on parent * * *.



11 US national-stage of * * *.



12 Not yet published, so unavailable to the public.

 

 

 

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of Canadian Patents and Applications in BioCryst Patent Estate – July
12, 2018



 



Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

Patent
or Application Number

 

Filing Date2

Projected

Expiration Date

            BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * *
* * * * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent *
* * * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent *
* * * * * * * * BioCryst * * * Patent * * * * * * * * *

 

 

NOTES:



1 The asterisk (*) indicates "Licensee" status.



2 PCT application filing date is listed.



3 Canadian national-stage of * * *.



4 Canadian national-stage of * * *.

 

 

 

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of United Kingdom (GB), France (FR), and Germany (DE) Patents and
Applications in BioCryst Patent Estate - July 12, 2018





 

Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

 

Country

Patent or Application Number2

 

Filing Date3

Projected

Expiration Date

              BioCryst * * * Patent

GB, FR

 

* * * * * * * * * BioCryst * * * Patent DE * * * * * * * * * BioCryst* * * *
Patent GB, FR * * * * * * * * * BioCryst* * * * Patent DE * * * * * * * * *
BioCryst* * * * Patent GB, FR * * * * * * * * * BioCryst* * * * Patent DE * * *
* * * * * * BioCryst* * * * Patent GB, FR * * * * * * * * * BioCryst* * * *
Patent DE * * * * * * * * * BioCryst * * * Patent GB, FR * * * * * * * * *
BioCryst * * * Patent DE * * * * * * * * * BioCryst* * * * Patent GB, FR * * * *
* * * * * BioCryst* * * * Patent DE * * * * * * * * * BioCryst * * * Patent GB,
FR * * * * * * * * * BioCryst * * * Patent DE * * * * * * * * * BioCryst* * * *
Patent GB, FR * * * * * * * * * BioCryst* * * * Patent DE * * * * * * * * *
BioCryst * * * Patent GB, FR * * * * * * * * * BioCryst * * * Patent DE * * * *
* * * * * BioCryst * * * Patent GB, FR * * * * * * * * * BioCryst * * * Patent
DE * * * * * * * * * BioCryst * * * Patent EP * * * * * * * * * BioCryst * * *
Patent EP * * * * * * * * * BioCryst * * * Patent EP * * * * * * * * * BioCryst
* * * Patent EP * * * * * * * * * BioCryst * * * Patent GB, FR * * * * * * * * *

 

 

Confidential

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of United Kingdom (GB), France (FR), and Germany (DE) Patents and
Applications in BioCryst Patent Estate - July 12, 2018





 

Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

 

Country

Patent or Application Number2

 

Filing Date3

Projected

Expiration Date

              BioCryst * * * Patent DE * * * * * * * * * BioCryst * * * Patent
EP * * * * * * * * * BioCryst * * * Patent EP * * * * * * * * * BioCryst * * *
Patent EP * * * * * * * * *

 

NOTES:



1 The asterisk (*) indicates "Licensee" status.



2 All GB, FR, and DE patents are validations of an EP granted patent. GB and FR
validations retain the EP patent number; DE validation numbers reflect the
assigned German file number. Pending EP applications have GB, FR, and DE listed
as designated states in which a future EP grant may be validated.



3 PCT application filing date is listed.



4 EP Application No. * * * has granted as European Patent No. * * *; the patent
is validated in GB, FR, and DE (German File No. * * *).



5 EP Application No. * * * has granted as European Patent No. * * *; the patent
is validated in GB, FR, and DE (German File No. * * *).



6 EP Application No. * * * has granted as European Patent No. * * *; the patent
is validated in GB, FR, and DE (German File No. * * *).



7 Safety divisional application based on parent EP Application No. * * *.



8 European national-stage of * * *.



9 European national-stage of * * *.



10 European national-stage of * * *.

 

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT A

 

Summary of Japanese Patents and Applications in BioCryst Patent Estate - July
12, 2018





 

 Borrower that is Owner of IP1

 

Name/Identifier of IP

 

Type of IP

Patent or
Application Number

 

Filing Date2

Projected

Expiration Date3

            BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * * *
* * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst* * * * Patent * * *
* * * * * * BioCryst* * * * Patent * * * * * * * * * BioCryst* * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst* * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst* * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * *
* * * * * * * BioCryst * * * Patent * * * * * * * * * BioCryst * * * Patent * *
* * * * * * *

 



NOTES:



1 The asterisk (*) indicates "Licensee" status.



2 PCT application filing date is listed.



3 Projected expiration dates extending beyond 20 years include PTE adjustments.



4 Japanese national-stage of * * *.



5 Japanese national-stage of * * *.



6 Japanese national-stage of * * *.

 

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT B

 

Summary of Trademark Registrations and Applications in BioCryst Estate – July
12, 2018





 

Borrower that is Owner of IP1

 

Country

 

Name/Identifier of IP

 

Type of IP

Trademark Registration or Application Number

 

Filing Date

Expiration Date1 BioCryst US BIOCRYST Trademark 3,974,837 08/14/2007 06/07/2021
BioCryst US BIOCRYST Trademark 4,096,431 08/14/2007 02/07/2022 BioCryst US
BIOCRYST LOGO Trademark 3,966,596 08/14/2007 05/24/2021 BioCryst US BIOCRYST
LOGO Trademark 86/461,211 11/21/2014 To Be Determined BioCryst US BIOCRYST
PHARMACEUTICALS, INC Trademark 2,902,002 06/11/2002 11/09/2024 BioCryst US
BIOCRYST PHARMACEUTICALS, INC Trademark 3,974,836 08/14/2007 06/07/2021 BioCryst
US DESIGN. OPTIMIZE. DELIVER. Trademark 4,074,214 05/19/2011 12/20/2021 BioCryst
US BIO CRYST Trademark 87/743,886 01/04/2018 To Be Determined BioCryst US
BIOCRYST NEW LOGO Trademark 87/743,895 01/04/2018 To Be Determined BioCryst US
DELIVERING EXTRAORDINARY. EMPOWERING ORDINARY. Trademark 87/748,712 01/09/2018
To Be Determined BioCryst US BIO CRYST Trademark 87/748,718 01/09/2018 To Be
Determined BioCryst US BIOCRYST NEW LOGO Trademark 87/748,724 01/09/2018 To Be
Determined BioCryst US VALENSCION2 Trademark 87/796,333 02/13/2018 To Be
Determined BioCryst US VALENSCION2 Trademark 87/796,359 02/13/2018 To Be
Determined BioCryst US VALENSCION LOGO2 Trademark 87/821,005 03/05/2018 To Be
Determined BioCryst US VALENSCION LOGO2 Trademark 87/821,010 03/05/2018 To Be
Determined BioCryst US VALENSCION LOGO2 Trademark 87/857,667 03/30/2018 To Be
Determined BioCryst US VALENSCION LOGO2 Trademark 87/857,674 03/30/2018 To Be
Determined

 

 

Confidential

 

 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT B

 

Summary of Trademark Registrations and Applications in BioCryst Estate – July
12, 2018



 

Borrower that is Owner of IP1

 

Country

 

Name/Identifier of IP

 

Type of IP

Trademark Registration or Application Number

 

Filing Date

Expiration Date1               BioCryst US VALENSCION LOGO2 Trademark 87/857,682
03/30/2018 To Be Determined BioCryst US VALENSCION LOGO2 Trademark 87/857,690
03/30/2018 To Be Determined BioCryst US JORLAH Trademark 87/897,786 04/27/2018
To Be Determined BioCryst US ORLADEO Trademark 87/897,806 04/27/2018 To Be
Determined BioCryst US ORLADEYO Trademark 87/897,816 04/27/2018 To Be Determined
BioCryst US JORLAVIVE Trademark 87/897,828 04/27/2018 To Be Determined BioCryst
US ORDAYBA Trademark 87/897,842 04/27/2018 To Be Determined BioCryst US
JORLADEYO Trademark 87/897,852 04/27/2018 To Be Determined BioCryst CA BIOCRYST
PHARMACEUTICALS, INC. Trademark 1,801,455 09/21/2016 To Be Determined BioCryst
EU BIOCRYST PHARMACEUTICALS, INC. Trademark 2960995 12/04/2002 10/24/2022
BioCryst JP BIOCRYST PHARMACEUTICALS, INC. Trademark 4721741 12/04/2002
10/24/2023 BioCryst CA BIO CRYST Trademark Not Yet Available 07/09/2018 To Be
Determined BioCryst CA BIOCRYST NEW LOGO Trademark Not Yet Available 07/09/2018
To Be Determined BioCryst WO (Madrid System) BIO CRYST Trademark Not Yet
Available 07/09/2018 To Be Determined BioCryst WO (Madrid System) BIOCRYST NEW
LOGO Trademark Not Yet Available 07/09/2018 To Be Determined

 

 

Confidential

 



 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXHIBIT B

 

Summary of Trademark Registrations and Applications in BioCryst Estate – July
12, 2018



 



 

1 For US trademarks, 10-year date based on initial registration date or
subsequent renewal date. Assumes "Declaration of Use under Section 8" is filed
between the fifth and sixth year following registration. The filing of a
combined "Declaration of Use and Application for Renewal under Sections 8 and 9"
must be filed between the ninth and tenth year after registration, and every 10
years thereafter, to maintain mark beyond the initial 10-year expiration date.

 

2 To be abandoned in view of termination of merger agreement with Idera
Pharmaceuticals, Inc.

 

 

 

 

 

 

 



 



 

            Confidential

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

INTANGIBLE ASSETS SCHEDULE (CONTINUED)

 

LICENSE AND SIMILAR AGREEMENTS

 

Material License Agreements

 

INBOUND LICENSE # 1 Name and Date of License Agreement: Joint Research and
License Agreement by and between BioCryst Pharmaceuticals, Inc. and The UAB
Research Foundation re: Neuraminidase (IVN), dated November 23, 1994 Borrower
that is Licensee: BioCryst Pharmaceuticals, Inc. Name and address of Licensor:
The UAB Research Foundation, 701 South 20th Street, Suite 1120G/AB, Birmingham,
Alabama 35294-0111 Expiration Date of License See Section 13.1, at page 41
Exclusive License [Y/N]? Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?   Right to Assign [Y/N]?

No, without the prior written consent of UAB (which shall not be unreasonably
withheld), the licenses and other rights granted pusuant to this Agreement,
shall not be transferred in their entirety by BioCryst to any other party other
than to a successor of the business of BioCryst relating to IVNI and any other
such transfer shall be null and void.

 

Right to Sublicense [Y/N]? BioCryst is free to grant licenses and sublicenses to
Third Parties without the necessity of obtaining any consent from UAB. (Section
14.5).

 

Under the terms of this agreement, UAB performed specific research for us in
return for research payments and license fees. UAB has granted us certain rights
to any discoveries in these areas resulting from research developed by UAB or
jointly developed with us. We have agreed to pay single digit royalties on sales
of any resulting product and to share in future payments received from other
third-party partners. These two agreements have initial 25-year terms, are
automatically renewable for five-year terms throughout the life of the last
patent and are terminable by us upon three months’ notice and by UAB under
certain circumstances.

 

 

 

 

 

 

 

 

 

            Confidential

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.





 

 

OUTBOUND LICENSE #1 [COMPLETE FOR EACH AGREEMENT] Name and Date of License
Agreement: License Agreement by and between BioCryst Pharmaceuticals, Inc. and
Seqirus UK Limited, dated June 16, 2015 Borrower that is Licensor: BioCryst
Pharmaceuticals, Inc. Name and address of Licensee: Seqirus UK Limited, 100 New
Bridge Street, London, England, EC4V 6JA Expiration Date of License See Article
13, Section 13.1, at page 40 Exclusive License [Y/N]? Yes, in the Field and in
the Territory (worldwide, excluding Israel, Japan, South Korea and Taiwan)

Restrictions on:

 

Right to Grant a Lien [Y/N]? No, unless Seqirus provides written consent.
(Section 16.1) Right to Assign [Y/N]?

No, unless Seqirus provides written consent, except that assignment to an
affiliate is permitted (Section 16.1)

 

Right to Sublicense [Y/N]?

A limited sublicense to Third Party contractors as permitted under Section 3.6
does not require the prior approval of BioCryst. Any other sublicense requires
the prior approval of BioCryst. (Sections 2.1, 3.6)

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]? Yes. Describe
Licensed Intellectual Property For This License Name / Identifier of IP Type of
IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number1

Filing Date2 / Expiration Date3

 

               

 

 

 

 

 

 

 



 

            Confidential

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

PRODUCTS SCHEDULE

 

 

RAPIVAB

 

BCX7353

 

BCX4430

 

 

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

REQUIRED PERMITS SCHEDULE

 

NDA 206426 for RAPIVAB (peramivir) was submitted on 22 DEC 2013 and approved on
19 DEC 2014.

 

 

 

 

 

 

 

 

 

 

 

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

SPE COVENANT SCHEDULE

 

Since the date of its formation and at all times on and after the date thereof,
Peramivir SPE has complied with and shall at all times after the date hereof
comply with the following requirements:

 

(a)          does not have and will not have any assets other than (i) the
Seqirus UK License Agreement and all of its rights thereunder, (ii) its rights
under a license agreement between Borrower, as licensor, and Peramivir SPE, as
licensee, regarding the Peramivir IP and (iii) de minimis cash necessary to pay
fees and costs associated with maintaining its legal existence and good standing
in its respective jurisdiction of formation, each in accordance with Section 6.1
of the Agreement;

 

(b)          is not engaged and will not engage in any business unrelated to the
performance of its obligations under the Seqirus UK License Agreement and the
license agreement with Borrower regarding the Peramivir IP;

 

(c)          is organized solely for the purpose of assuming all of Biocryst’s
rights and obligations under the Seqirus UK License Agreement;

 

(d)          has not entered into and will not enter into any contract or
agreement with any Affiliate of such entity, any constituent party of such
entity or any Affiliate of any constituent party, except upon terms and
conditions, that have been, are and shall be intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any such party;

 

(e)          has not incurred and will not incur any Indebtedness other than the
Obligations incurred hereunder;

 

(f)           has not made and will not make any loans or advances to any third
party (including any affiliate or constituent party or any affiliate of any
constituent party) and has not and shall not acquire obligations or securities
of its Affiliates or any constituent party;

 

(g)          has been, is and will remain solvent and has paid, and will pay,
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its own funds and assets as the same have become due and
as same shall become due;

 

(h)          has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence and will not, nor
will such entity permit any constituent party, to amend, modify or otherwise
change the organizational documents of such entity or such constituent party
without the prior written consent of Agent;

 

(i)            has maintained, and will maintain, all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party and such entity will file its own tax returns. Such entity
shall maintain its books, records, resolutions and agreements as official
records;

 

(j)           has been and will be, and at all times has held itself out and
will hold itself out to the public as, a legal entity separate and distinct from
any other entity (including any Affiliate of such entity, any constituent party
of such entity or any Affiliate of any constituent party), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or part of the other and shall maintain and utilize a separate
telephone number, if any, and separate stationery, invoices and checks;

 

(k)          has maintained, and will maintain, adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(l)            has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of its equity
interests or amendment of its operating documents with respect to the matters
set forth in this SPE Covenant Schedule;

 





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.



 

(m)     has not commingled and will not commingle its funds and other assets
with those of any Affiliate or constituent party, or any Affiliate of any
constituent party, or any other person;

 

(n)       has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party, or any Affiliate of any
constituent party, or any other Person and has held and will hold its assets in
its own name;

 

(o)       has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;

 

(p)       [reserved];

 

(q)       has organizational documents that provide that it will not: (i)
dissolve, merge, liquidate, consolidate; (ii) sell all or substantially all of
its assets; (iii) engage in any other business activity or amend its
organizational documents with respect to the matters set forth in this SPE
Covenant Schedule without the consent of Agent; or (iv) without the affirmative
vote of all directors or managers of such entity, file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest;

 

(r)         has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person and
has not permitted and will not permit its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(s)        has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(t)         has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(u)       maintains and uses and will maintain and use separate stationery,
invoices and checks bearing its name;

 

(v)       has not pledged and will not pledge its assets for the benefit of any
other Person, except as permitted pursuant to this Agreement;

 

(w)      has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(x)       has not and will not have any obligation to, and will not, indemnify
its partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Obligations and will not constitute a
claim against it in the event that cash flow in excess of the amount required to
pay the Obligations is insufficient to pay such obligation; and

 

(y)       shall conduct its business so that the assumptions made with respect
to such entity in any opinion letter (the “Non-Consolidation Opinion”) to be
delivered by counsel for such entity, as reasonably requested by Agent in
connection with a secondary market transaction undertaken with respect to the
Credit Extensions shall be true and correct in all respects.

 

 



 

 

 

 

